EXHIBIT 3
9/14/2020                       How does EPA know that the products on List N work on SARS-CoV-2? | Coronavirus (COVID-19) | US EPA




              An official website of the United States government.

                                                                                                                              Close
              We've made some changes to EPA.gov. If the information you are
              looking for is not here, you may be able to find it on the EPA Web
              Archive or the January 19, 2017 Web Snapshot.




                      How does EPA know that the products on List N
                      work on SARS-CoV-2?
                      EPA expects the products on List N to kill SARS-CoV-2, the coronavirus that
                      causes COVID-19, because they:

                              Demonstrate efficacy against the coronavirus SARS-CoV-2 (COVID-19);
                              Demonstrate efficacy against a pathogen that is harder to kill than SARS-
                              CoV-2 (COVID-19); or
                              Demonstrate efficacy against a different human coronavirus similar to
                              SARS-CoV-2 (COVID-19).

                      EPA expects all products on List N to be effective against SARS-CoV-2
                      (COVID-19) when used according to label directions.

                      Return to Frequent Questions about Disinfectants and Coronavirus (COVID-19).

                      Related Questions
                              I can’t tell if the product I’m interested in is on the list or not. Can you help
                              me?
                              Why are some products listed here but not on other disinfectants lists
                              compiled by other organizations?
                              I have a question about a word or phrase on the List N website. I’m not sure
                              how something on List N helps me fight COVID-19.
                              What does the column “Follow the disinfection directions and preparation
                              for the following virus” mean? Why are viruses other than the human
                              coronavirus listed in that column?
                              What does the column “emerging viral pathogen claim” indicate in List N?
                              Some of the products on List N say “Food Contact.” What does that mean?
                              I want to use a product to kill SARS-CoV-2 (COVID-19) but it isn’t on List
                              N. Is it effective against SARS-CoV-2 (COVID-19)?




                      LAST UPDATED ON AUGUST 11, 2020


https://www.epa.gov/coronavirus/how-does-epa-know-products-list-n-work-sars-cov-2                                                     1/2
9/14/2020                       How does EPA know that the products on List N work on SARS-CoV-2? | Coronavirus (COVID-19) | US EPA




https://www.epa.gov/coronavirus/how-does-epa-know-products-list-n-work-sars-cov-2                                                     2/2
9/14/2020                               List N: Disinfectants for Use Against SARS-CoV-2 (COVID-19) | Pesticide Registration | US EPA



              An official website of the United States government.

                                                                                                                                        Close
              We've made some changes to EPA.gov. If the information you are looking for is
              not here, you may be able to find it on the EPA Web Archive or the January 19,
              2017 Web Snapshot.




                             List N: Disinfectants for Use Against SARS-CoV-2
                             (COVID-19)


                                  View List N's information in our new
                                  tool




                             All products on this list meet EPA’s criteria for use against SARS-CoV-2, the
                             virus that causes COVID-19.

                             Finding a Product
                             To find a product, enter the first two sets of its EPA registration number into
                             the search bar below. You can find this number by looking for the EPA Reg. No.
                             on the product label.

                             For example, if EPA Reg. No. 12345-12 is on List N, you can buy EPA Reg. No.
                             12345-12-2567 and know you’re getting an equivalent product.

                             Search by EPA registration number

                             Using Other Products

https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2-covid-19                                                 1/4
9/14/2020                               List N: Disinfectants for Use Against SARS-CoV-2 (COVID-19) | Pesticide Registration | US EPA

                             If you can’t find a product on this list to use against SARS-CoV-2, look at a
                             different product's label to confirm it has an EPA registration number and that
                             human coronavirus is listed as a target pathogen.

                             Follow the Label
                             When using an EPA-registered disinfectant, follow the label directions for safe,
                             effective use. Make sure to follow the contact time, which is the amount of time
                             the surface should be visibly wet, listed in the table below. Read our infographic
                             on how to use these products.

                             These products are for use on surfaces, NOT humans.

                             Additional Resources

                                     Still have questions? See our FAQs about this list.
                                     My company has a product for use against SARS-CoV-2 (COVID-19)
                                     Read our Guidance for Cleaning and Disinfecting Public Spaces
                                     Use EPA’s COVID-19 hub to find other resources
                                     Read about disinfectant regulation and coronavirus (COVID-19)




                             Note: Inclusion on this list does not constitute an endorsement by EPA.
                             Additional disinfectants may meet the criteria for use against SARS-CoV-2.
                             EPA will update this list with additional products as needed.

                             List N was last updated on September 10, 2020.

                                                                    12345-12
                                   EPA Registration Number



                                    Other Search Options                                          Clear

                             Show 25           entries
                                                              Export to PDF          Export to CSV


                              List N: Products with Emerging Viral Pathogens AND Human Coronavirus claims for use against SARS-
                                                                                 2

                                   EPA                                                                                                       Contac
                                   Registration           Active Ingredient(s)               Product Name                  Company           Time (i
                                   Number                                                                                                    minute

                               +                                                                                          The Clorox
                                    5813-127             Citric acid                       CAT                                           5
                                                                                                                          Company

                               +                                                           Detergent Disinfectant         Stepan
                                    1839-83              Quaternary ammonium                                                             1
                                                                                           Pump Spray                     Company

                               +                                                                                          Clorox
                                                                                           Clorox Healthcare®
                                                                                                                          Professional
                                    67619-12             Sodium hypochlorite               Bleach Germicidal                             1
                                                                                                                          Products
                                                                                           Wipes
                                                                                                                          Company

https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2-covid-19                                                  2/4
9/14/2020                               List N: Disinfectants for Use Against SARS-CoV-2 (COVID-19) | Pesticide Registration | US EPA

                                   EPA                                                                                                        Contac
                                   Registration           Active Ingredient(s)               Product Name                  Company            Time (i
                                   Number                                                                                                     minute

                               + 45745-11               Hydrogen peroxide                  HP2O2                          Midlab          1

                               +                                                                                          Spartan
                                    5741-18             Quaternary ammonium                NABC                           Chemical        10
                                                                                                                          Company Inc

                               +                                                                                          Service Wing
                                                                                                                          Organic
                                    96865-1             Hypochlorous acid                  D.O.D.                                         10
                                                                                                                          Solutions
                                                                                                                          LLC

                               +                                                                                          The Clorox
                                    5813-101            Glycolic acid                      Tuck 3                                         10
                                                                                                                          Company

                               +                                                                                          ABC
                                    3862-188            Phenolic                           Disinfectant Spray 2           Compounding     3
                                                                                                                          Co Inc

                               +                                                                                          Mason
                                    10324-155           Quaternary ammonium                Maquat 128-NHQ                 Chemical        10
                                                                                                                          Company

                               +                                                                                          Clorox
                                                                                           CloroxPro™ Clorox®             Professional
                                    67619-32            Sodium hypochlorite                                                               5
                                                                                           Germicidal Bleach              Products
                                                                                                                          Company

                               +                        Dodecylbenzenesulfonic
                                    1677-262                                               Disinfectant 1 Spray           Ecolab Inc      1
                                                        Acid

                               +                        Dodecylbenzenesulfonic
                                    1677-263                                               Disinfectant 1 Wipe            Ecolab Inc      1
                                                        Acid

                               +                                                                                          Penetone
                                    10190-14            Quaternary ammonium                Penetone XF-7117                               10
                                                                                                                          Corp

                               +                        Hydrogen peroxide;
                                                                                                                          BioSafe
                                    70299-27            Peroxyacetic acid                  SaniDate 6%                                    10
                                                                                                                          Systems LLC
                                                        (Peracetic acid)

                               +                                                                                          Mason
                                    10324-157           Quaternary ammonium                Maquat 32-NHQ                  Chemical        10
                                                                                                                          Company

                               + 70627-56               Hydrogen peroxide                  Oxivir™ Tb                     Diversey Inc    1

                               + 88373-1                Hypochlorous acid                  275 TBD                        Innovacyn Inc   10

                               + 6836-357               Quaternary ammonium                Carbosan 20D                   Lonza LLC       5

                               + 6836-358               Quaternary ammonium                Carbosan 7.5D                  Lonza LLC       5

                               + 6836-356               Quaternary ammonium                Carbosan 50D                   Lonza LLC       5



https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2-covid-19                                                   3/4
9/14/2020                               List N: Disinfectants for Use Against SARS-CoV-2 (COVID-19) | Pesticide Registration | US EPA

                                   EPA                                                                                                       Contac
                                   Registration           Active Ingredient(s)               Product Name                   Company          Time (i
                                   Number                                                                                                    minute

                               +                                                                                          The Clorox     0.5 (30
                                    5813-113            Quaternary ammonium                CDW
                                                                                                                          Company        seconds)

                               +                                                           Clorox Disinfecting            The Clorox     0.5 (30
                                    5813-79             Quaternary ammonium
                                                                                           Wipes                          Company        seconds)

                               +                                                                                          Clorox
                                                                                           Clorox Commercial
                                                                                                                          Professional   0.5 (30
                                    67619-31            Quaternary ammonium                Solutions® Clorox®
                                                                                                                          Products       seconds)
                                                                                           Disinfecting Wipes
                                                                                                                          Company

                               +                                                           Professional Strength
                                                                                                                          Prorestore
                                    70385-8             Quaternary ammonium                Multi-Purpose                                 10
                                                                                                                          Products
                                                                                           Antibacterial Cleaner

                               +                                                                                          Microban
                                                        Quaternary ammonium;
                                    42182-13                                               Ironman Wipe                   Products       2
                                                        Ethanol (Ethyl alcohol)
                                                                                                                          Company

                             Showing 1 to 25 of 490 entries
                                          Previous          1       2        3       4        5    …       20        Next




                             LAST UPDATED ON SEPTEMBER 10, 2020




https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2-covid-19                                                  4/4
           List N: Products with Emerging Viral Pathogens AND Human Coronavirus claims for use against SARS-CoV-2
                                                   Date Accessed: 09/14/2020
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      5813-127        Citric acid               CAT             The Clorox       5          Wipe          Hard       Healthcare;     Kills a     Rotavirus;        09/10/2020
                                                                Company                                   Nonporous Institutional;   harder-to-  Norovirus
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-83         Quaternary ammonium       Detergent       Stepan           1          Ready-to-use Hard       Healthcare;      Tested      SARS-CoV-2        09/10/2020
                                                Disinfectant    Company                                  Nonporous Institutional;    against
                                                Pump Spray                                               (HN); Food Residential      SARS-
                                                                                                         Contact                     CoV-2
                                                                                                         Post-Rinse                  (COVID-19);
                                                                                                         Required                    Emerging
                                                                                                         (FCR)                       viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      67619-12        Sodium hypochlorite       Clorox          Clorox           1          Wipe          Hard      Healthcare;      Tested      SARS-CoV-2        09/10/2020
                                                Healthcare®     Professional                              Nonporous Institutional    against
                                                Bleach          Products                                  (HN)                       SARS-
                                                Germicidal      Company                                                              CoV-2
                                                Wipes                                                                                (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             1 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      45745-11        Hydrogen peroxide         HP2O2           Midlab           1          Dilutable     Hard       Healthcare;    Tested      SARS-CoV-2        09/10/2020
                                                                                                          Nonporous Institutional   against
                                                                                                          (HN); Food                SARS-
                                                                                                          Contact                   CoV-2
                                                                                                          Post-Rinse                (COVID-19);
                                                                                                          Required                  Emerging
                                                                                                          (FCR)                     viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      5741-18         Quaternary ammonium       NABC            Spartan          10         Ready-to-use Hard      Healthcare;      Tested       SARS-CoV-2       09/03/2020
                                                                Chemical                                 Nonporous Institutional    against
                                                                Company Inc                              (HN)                       SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      96865-1         Hypochlorous acid         D.O.D.          Service Wing     10         Ready-to-use Hard       Healthcare;     Kills a     Norovirus;        09/03/2020
                                                                Organic                                  Nonporous Institutional;   harder-to-  Feline
                                                                Solutions LLC                            (HN); Food Residential     kill        calicivirus
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      5813-101        Glycolic acid             Tuck 3          The Clorox       10         Ready-to-use Hard       Residential     Tested       SARS-CoV-2       09/03/2020
                                                                Company                                  Nonporous                  against
                                                                                                         (HN); Food                 SARS-
                                                                                                         Contact                    CoV-2
                                                                                                         Post-Rinse                 (COVID-19)
                                                                                                         Required
                                                                                                         (FCR)
      3862-188        Phenolic                  Disinfectant    ABC              3          Ready-to-use Hard        Healthcare;    Kills a      Rhinovirus;      09/03/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            2 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites    Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                Spray 2         Compounding                               Nonporous Institutional; harder-to-  Feline
                                                                Co Inc                                    (HN)      Residential kill           calicivirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10324-155       Quaternary ammonium       Maquat 128-     Mason            10         Dilutable     Hard      Healthcare; Kills a          Canine           09/03/2020
                                                NHQ             Chemical                                  Nonporous Institutional; harder-to-    parvovirus;
                                                                Company                                   (HN)      Residential kill             Feline
                                                                                                                                   pathogen      picornavirus
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-32        Sodium hypochlorite       CloroxPro™      Clorox           5          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2         09/03/2020
                                                Clorox®         Professional                              Nonporous Institutional; against
                                                Germicidal      Products                                  (HN)      Residential SARS-
                                                Bleach          Company                                                            CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1677-262        Dodecylbenzenesulfonic Disinfectant 1 Ecolab Inc           1          Ready-to-use Hard       Healthcare;    Kills a       Norovirus;       08/27/2020
                      Acid                   Spray                                                       Nonporous Institutional   harder-to-    Canine
                                                                                                         (HN); Food                kill          parvovirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            3 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-263        Dodecylbenzenesulfonic Disinfectant 1 Ecolab Inc           1          Wipe          Hard       Healthcare;    Kills a     Norovirus;         08/27/2020
                      Acid                   Wipe                                                         Nonporous Institutional   harder-to-  Canine
                                                                                                          (HN); Food                kill        parvovirus
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      10190-14        Quaternary ammonium       Penetone        Penetone         10         Dilutable     Hard      Institutional   Kills a     Porcine            08/27/2020
                                                XF-7117         Corp                                      Nonporous                 harder-to-  circovirus
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70299-27        Hydrogen peroxide;        SaniDate 6%     BioSafe          10         Dilutable     Hard       Healthcare; Kills a     Human                 08/27/2020
                      Peroxyacetic acid                         Systems LLC                               Nonporous Institutional; human     coronavirus
                      (Peracetic acid)                                                                    (HN); Food Residential coronavirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             4 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type           Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                              product       (COVID-19),      List N
                                                                                                                                      on List N?        follow
                                                                                                                                                     disinfection
                                                                                                                                                    directions for
                                                                                                                                                    the following
                                                                                                                                                     pathogen(s)
                                                                                                            Contact                   similar
                                                                                                            Post-Rinse                SARS-
                                                                                                            Required                  CoV-2
                                                                                                            (FCR)                     (COVID-19)
      10324-157       Quaternary ammonium       Maquat 32-      Mason            10         Dilutable       Hard      Healthcare; Kills a        Feline              08/27/2020
                                                NHQ             Chemical                                    Nonporous Institutional; harder-to-  picornavirus
                                                                Company                                     (HN)      Residential kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70627-56        Hydrogen peroxide         Oxivir™ Tb      Diversey Inc     1          Ready-to-       Hard       Healthcare;    Kills a       Norovirus;      08/27/2020
                                                                                            use;            Nonporous Institutional   harder-to-    Rhinovirus;
                                                                                            Electrostatic   (HN); Food                kill          Poliovirus Type
                                                                                            spray           Contact                   pathogen      1
                                                                                                            Post-Rinse                than SARS-
                                                                                                            Required                  CoV-2
                                                                                                            (FCR)                     (COVID-19);
                                                                                                                                      Emerging
                                                                                                                                      viral
                                                                                                                                      pathogen
                                                                                                                                      claim
      88373-1         Hypochlorous acid         275 TBD         Innovacyn Inc    10         Ready-to-use Hard      Healthcare; Kills a        Norovirus;             08/20/2020
                                                                                                         Nonporous Institutional; harder-to-  Feline
                                                                                                         (HN)      Residential kill           calicivirus
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                               5 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-357        Quaternary ammonium       Carbosan        Lonza LLC        5          Dilutable     Hard       Healthcare;     Kills a     Norovirus         08/20/2020
                                                20D                                                       Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-358        Quaternary ammonium       Carbosan        Lonza LLC        5          Dilutable     Hard       Healthcare;     Kills a     Norovirus         08/20/2020
                                                7.5D                                                      Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-356        Quaternary ammonium       Carbosan        Lonza LLC        5          Dilutable     Hard       Healthcare;     Kills a     Norovirus         08/20/2020
                                                50D                                                       Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             6 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-113        Quaternary ammonium       CDW             The Clorox       0.5 (30    Wipe          Hard      Institutional; Tested      SARS-CoV-2        08/20/2020
                                                                Company          seconds)                 Nonporous Residential against
                                                                                                          (HN)                     SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-79         Quaternary ammonium       Clorox          The Clorox       0.5 (30    Wipe          Hard      Healthcare; Tested         SARS-CoV-2        08/20/2020
                                                Disinfecting    Company          seconds)                 Nonporous Institutional; against
                                                Wipes                                                     (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-31        Quaternary ammonium       Clorox          Clorox           0.5 (30    Wipe          Hard      Healthcare; Tested         SARS-CoV-2        08/20/2020
                                                Commercial      Professional     seconds)                 Nonporous Institutional; against
                                                Solutions®      Products                                  (HN)      Residential SARS-
                                                Clorox®         Company                                                            CoV-2
                                                Disinfecting                                                                       (COVID-19);
                                                Wipes                                                                              Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      70385-8         Quaternary ammonium       Professional    Prorestore       10         Ready-to-use Hard      Healthcare; Kills a          Feline           08/13/2020
                                                Strength        Products                                 Nonporous Institutional; harder-to-    calicivirus;
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           7 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                Multi-Purpose                                             (HN); Food Residential     kill        Norovirus
                                                Antibacterial                                             Contact                    pathogen
                                                Cleaner                                                   Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      42182-13        Quaternary ammonium;      Ironman Wipe Microban            2          Wipe          Hard       Healthcare;     Kills a     Rotavirus         08/13/2020
                      Ethanol (Ethyl alcohol)                Products                                     Nonporous Institutional;   harder-to-
                                                             Company                                      (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      46781-17        Quaternary ammonium;      CaviWipes       Metrex           2          Wipe          Hard      Healthcare; Kills a        Adenovirus          08/13/2020
                      Isopropanol (Isopropyl    2.0             Research                                  Nonporous Institutional; harder-to-  Type 2
                      alcohol)                                                                            (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      96048-1         Hypochlorous acid         Sanitized Pro   Lonestar Stim    10         Ready-to-use Hard      Healthcare;       Kills a      Norovirus;       08/13/2020
                                                                Products LLC                             Nonporous Institutional     harder-to-   Feline
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             8 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          (HN)                       kill        calicivirus
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      954-14          Quaternary ammonium       Barbicide RTU King Research 10              Ready-to-use Hard      Healthcare;       Kills a     Human             08/13/2020
                                                              Inc                                        Nonporous Institutional     human       coronavirus
                                                                                                         (HN)                        coronavirus
                                                                                                                                     similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      84150-4         Ethanol (Ethyl alcohol)   Charleston      GOJO             0.5 (30    Ready-to-use Hard       Healthcare;      Kills a     Hepatitis A       08/13/2020
                                                                Industries Inc   seconds)                Nonporous Institutional     harder-to-  virus
                                                                                                         (HN); Food                  kill
                                                                                                         Contact                     pathogen
                                                                                                         No Rinse                    than SARS-
                                                                                                         (FCNR)                      CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      777-128         Quaternary ammonium       Lysol®          Reckitt          5          Dilutable     Porous (P)   Residential   Tested       SARS-CoV-2       08/13/2020
                                                Laundry         Benckiser LLC                             (laundry                   against
                                                Sanitizer                                                 presoak                    SARS-
                                                                                                          only)                      CoV-2
                                                                                                                                     (COVID-19)
      6836-340        Quaternary ammonium       Lonza           Lonza LLC        4          Wipe          Hard         Healthcare;   Tested       SARS-CoV-2       08/07/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             9 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                Disinfectant                                              Nonporous Institutional   against
                                                Wipes Plus 2                                              (HN)                      SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      6836-442        Hydrogen peroxide         DS6835          Lonza LLC        1          Ready-to-use Hard      Healthcare;      Kills a     Norovirus          08/06/2020
                                                                                                         Nonporous Institutional    harder-to-
                                                                                                         (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      3862-194        Phenolic                  Pheno Tek       ABC              10         Dilutable     Hard      Healthcare;     Kills a       Mycobacterium 08/06/2020
                                                128             Compounding                               Nonporous Institutional   harder-to-    bovis
                                                                Co Inc                                    (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      3862-193        Phenolic                  Tek Trol II     ABC              10         Dilutable     Hard      Healthcare;     Kills a       Mycobacterium 08/06/2020
                                                                Compounding                               Nonporous Institutional   harder-to-    bovis
                                                                Co Inc                                    (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            10 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact     Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in       Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                              product      (COVID-19),      List N
                                                                                                                                      on List N?       follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
      6836-336        Quaternary ammonium       Lonza           Lonza LLC        4           Wipe          Hard      Healthcare; Tested         SARS-CoV-2          08/06/2020
                                                Disinfectant                                               Nonporous Institutional; against
                                                Wipes Plus                                                 (HN)      Residential SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      6836-382        Quaternary ammonium       Nugen Low       Lonza LLC        4           Wipe          Hard      Healthcare; Tested            SARS-CoV-2       08/06/2020
                                                Streak                                                     Nonporous Institutional; against
                                                Disinfectant                                               (HN)      Residential SARS-
                                                Wipes                                                                               CoV-2
                                                                                                                                    (COVID-19)
      6836-313        Quaternary ammonium       Lonza           Lonza LLC        4           Wipe          Hard      Healthcare; Tested         SARS-CoV-2          08/06/2020
                                                Disinfectant                                               Nonporous Institutional; against
                                                Wipes                                                      (HN)      Residential SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      10772-25        Sodium carbonate          Oxiclean        Church &         See label   Dilutable     Hard       Healthcare;     Kills a     Rhinovirus        07/29/2020
                      peroxyhydrate;            Laundry and     Dwight           depending                 Nonporous Institutional;   harder-to-
                      Tetraacetyl               Home            Company Inc      on the                    (HN); Food Residential     kill
                      ethylenediamine           Sanitizer                        application               Contact                    pathogen
                                                                                                           Post;                      than SARS-
                                                                                                           Porous (P)                 CoV-2
                                                                                                           (laundry)                  (COVID-19);
                                                                                                                                      Emerging
                                                                                                                                      viral
                                                                                                                                      pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             11 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites    Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                    this          CoV-2        Added to
         Number                                                                  minutes)                                          product      (COVID-19),      List N
                                                                                                                                  on List N?       follow
                                                                                                                                                disinfection
                                                                                                                                               directions for
                                                                                                                                               the following
                                                                                                                                                pathogen(s)
                                                                                                                                  claim
      6836-136        Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2       07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                S-18F                                                     (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-140        Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2       07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                S-21F                                                     (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-152        Quaternary ammonium       Lonza           Lonza LLC        3          Ready-to-use Hard      Healthcare; Tested         SARS-CoV-2        07/29/2020
                                                Formulation                                              Nonporous Institutional; against
                                                DC-103                                                   (HN)      Residential SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      6836-77         Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2       07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                S-18                                                      (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         12 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      6836-381        Quaternary ammonium       Lonzagard       Lonza LLC        3          Dilutable     Hard      Healthcare; Tested          SARS-CoV-2       07/29/2020
                                                R-82G                                                     Nonporous Institutional; against
                                                                                                          (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      6836-139        Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2        07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                R-82F                                                     (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-346        Quaternary ammonium       Lonzagard       Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2        07/29/2020
                                                RCS-256                                                   Nonporous Institutional; against
                                                                                                          (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-347        Quaternary ammonium       Lonzagard       Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2        07/29/2020
                                                RCS-128                                                   Nonporous Institutional; against
                                                                                                          (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          13 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-348        Quaternary ammonium       Lonzagard       Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2        07/29/2020
                                                RCS-128                                                   Nonporous Institutional; against
                                                PLUS                                                      (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-349        Quaternary ammonium       Lonzagard       Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2        07/29/2020
                                                RCS-256 Plus                                              Nonporous Institutional; against
                                                                                                          (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-75         Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2        07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                S-21                                                      (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-78         Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested          SARS-CoV-2       07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                R-82                                                      (HN)      Residential SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          14 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      9480-16         Hydrogen peroxide         Sani-           Professional     1          Wipe          Hard       Healthcare     Kills a       Adenovirus;      07/23/2020
                                                HyPerCide       Disposables                               Nonporous                 harder-to-    Rotavirus;
                                                Germicidal      International                             (HN); Food                kill          Rhinovirus;
                                                Disposable      Inc                                       Contact                   pathogen      Feline
                                                Wipe                                                      Post-Rinse                than SARS-    calicivirus
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      93324-1         Hydrogen peroxide         CURoxide™       Curis System     30         Fog; Mist;   Hard      Healthcare;      Kills a     Clostridioides     07/23/2020
                                                                LLC                         Refer to the Nonporous Institutional;   harder-to-  difficile
                                                                                            CURIS® User (HN)       Residential      kill
                                                                                            Manual                                  pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      62472-1         Quaternary ammonium       KennelSol       Alpha Tech       10         Dilutable     Hard      Institutional; Kills a        Feline           07/23/2020
                                                                Pet Inc                                   Nonporous Residential harder-to-        picornavirus
                                                                                                          (HN)                     kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            15 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      498-134         Ethanol (Ethyl alcohol);   Spraypak        Chase           10         Ready-to-use Hard      Healthcare;     Kills a       Mycobacterium 07/23/2020
                      Phenolic                   Spray           Products Co                             Nonporous Institutional   harder-to-    bovis
                                                 Disinfectant                                            (HN)                      kill
                                                 Formula 2                                                                         pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      498-194         Ethanol (Ethyl alcohol);   Spraypak        Chase           10         Ready-to-use Hard      Healthcare;     Kills a       Mycobacterium 07/23/2020
                      Phenolic                   Spray           Products Co                             Nonporous Institutional   harder-to-    bovis
                                                 Disinfectant/                                           (HN)                      kill
                                                 Lubricant                                                                         pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      675-1           Hydrochloric acid          Vani-Sol Bowl Reckitt           10         Dilutable     Hard      Healthcare; Kills a          Mycobacterium 07/23/2020
                                                 Cleanse       Benckiser LLC                              Nonporous Institutional; harder-to-    bovis
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      954-10          Isopropanol (Isopropyl     Clippercide     King Research 10           Ready-to-use Hard      Institutional   Kills a       Mycobacterium 07/23/2020
                      alcohol); Phenolic         Spray           Inc                                     Nonporous                 harder-to-    bovis
                                                                                                         (HN)                      kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          16 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     (COVID-19)
      1043-92         Phenolic                  LpH® se         Steris           10         Dilutable     Hard       Healthcare      Kills a      Mycobacterium 07/23/2020
                                                                Corporation                               Nonporous                  harder-to-   bovis
                                                                                                          (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1043-124        Hydrogen peroxide         HASTe-SSD-  Steris               1          Dilutable     Hard      Healthcare       Kills a      Mycobacterium 07/23/2020
                                                Component B Corporation                                   Nonporous                  harder-to-   bovis
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1043-125        Tetraacetyl               HASTe-SSD-  Steris               1          Dilutable     Hard      Healthcare       Kills a      Mycobacterium 07/23/2020
                      ethylenediamine           Component A Corporation                                   Nonporous                  harder-to-   bovis
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1839-223        Quaternary ammonium       SCTB Wipe       Stepan           5          Wipe          Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                                Company                                   Nonporous Institutional;   harder-to-   bovis
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      3862-104        Phenolic                  Hospital        ABC              10         Ready-to-use Hard      Healthcare; Kills a            Mycobacterium 07/23/2020
                                                Surface         Compounding                              Nonporous Institutional; harder-to-      bovis
                                                Disinfectant    Co Inc                                   (HN)      Residential kill

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           17 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                 and                                                                                 pathogen
                                                 Deodorizer                                                                          than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      3862-177        Phenolic                   Tek-Trol       ABC              10         Dilutable     Hard      Healthcare; Kills a           Mycobacterium 07/23/2020
                                                 Disinfectant   Compounding                               Nonporous Institutional; harder-to-     bovis
                                                 Cleaner        Co Inc                                    (HN)      Residential kill
                                                 Concentrate                                                                       pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      5741-22         Ethanol (Ethyl alcohol);   Steripene II   Spartan          10         Ready-to-use Hard      Healthcare;       Kills a      Mycobacterium 07/23/2020
                      Phenolic                   Brand          Chemical                                 Nonporous Institutional     harder-to-   bovis
                                                 Disinfectant   Company Inc                              (HN)                        kill
                                                 Deodorant                                                                           pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      5813-1          Sodium hypochlorite        Clorox Bleach The Clorox        10         Dilutable     Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                               Company                                    Nonporous Institutional;   harder-to-   bovis
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      5813-20         Sodium hypochlorite        Fresh Scent    The Clorox       5          Dilutable     Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                 Clorox         Company                                   Nonporous Institutional;   harder-to-   bovis
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           18 of 143
          EPA          Active Ingredient(s)        Product         Company       Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      8714-8          Sodium chlorite            Clidox-S®       Pharmacal       5          Dilutable     Hard      Healthcare      Kills a      Mycobacterium 07/23/2020
                                                 Base            Research                                 Nonporous                 harder-to-   bovis
                                                                 Laboratories                             (HN)                      kill
                                                                 Inc                                                                pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      9150-11         Chlorine dioxide;          Cryocide™ 20    International   10         Dilutable     Hard       Healthcare;    Kills a      Mycobacterium 07/23/2020
                      Quaternary ammonium                        Dioxcide Inc                             Nonporous Institutional   harder-to-   bovis
                                                                                                          (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      10807-177       Ethanol (Ethyl alcohol);   Misty II       Amrep Inc        10         Ready-to-use Hard      Healthcare;      Kills a      Mycobacterium 07/23/2020
                      Phenolic                   Disinfectant &                                          Nonporous Institutional    harder-to-   bovis
                                                 Deodorant                                               (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      33176-5         Quaternary ammonium;       Airysol Brand   Amrep Inc       10         Ready-to-use Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                      Ethanol (Ethyl alcohol);   Surface                                                 Nonporous Institutional    harder-to-   bovis
                      Phenolic                   Disinfectant                                            (HN); Food                 kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      33176-6         Phenolic                   Airysol Brand Amrep Inc         10         Ready-to-use Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                 Multi-Purpose                                           Nonporous Institutional    harder-to-   bovis
                                                 Disinfectant                                            (HN); Food                 kill
                                                 Cleaner                                                 Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          19 of 143
          EPA          Active Ingredient(s)       Product          Company       Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      46781-8         Quaternary ammonium;      Caviwipes        Metrex          3          Wipe          Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                      Isopropanol (Isopropyl                     Research                                 Nonporous Institutional    harder-to-   bovis
                      alcohol)                                                                            (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      46851-1         Phenolic                  Omni II          Certol          5          Dilutable     Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                                 International                            Nonporous Institutional;   harder-to-   bovis
                                                                 LLC                                      (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      46851-5         Phenolic                  OMC II Spray     Certol          5          Ready-to-use Hard       Healthcare;      Kills a      Mycobacterium 07/23/2020
                                                                 International                           Nonporous Institutional;    harder-to-   bovis
                                                                 LLC                                     (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19)
      52252-7         Hydrogen peroxide;        Minncare         Medivators      10         Ready-to-use Hard      Healthcare        Kills a      Tuberculocidal   07/23/2020
                      Peroxyacetic acid         Cold Sterilant   Inc                                     Nonporous                   harder-to-
                      (Peracetic acid)                                                                   (HN)                        kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      59894-10        Quaternary ammonium;      Kwikkill         M&S             2          Wipe          Hard      Healthcare;      Kills a      Mycobacterium 07/23/2020
                      Isopropanol (Isopropyl    Disinfectant     Research Inc                             Nonporous Institutional    harder-to-   tuberculosis

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            20 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                      alcohol)                  Deodorizing                                               (HN); Food                kill
                                                Cleaning                                                  Contact                   pathogen
                                                Wipes                                                     Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      62296-1         Phenolic                  Let's Touch     RBR              10         Dilutable     Hard      Institutional   Kills a      Tuberculocidal   07/23/2020
                                                                Productions                               Nonporous                 harder-to-
                                                                Inc                                       (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      65787-1         Sodium hypochlorite       Amuchina        Angelini         25         Dilutable     Hard      Healthcare; Kills a          Tuberculocidal   07/23/2020
                                                                Pharma Inc                                Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      67603-4         Quaternary ammonium;      Spray           Sherwin          10         Ready-to-use Hard      Healthcare; Kills a           Mycobacterium 07/23/2020
                      Ethanol (Ethyl alcohol)   Disinfectant    Williams                                 Nonporous Institutional; harder-to-     bovis
                                                                Diversified                              (HN)      Residential kill
                                                                Brands                                                            pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      67619-1         Sodium hypochlorite       CPPC Bleach     Clorox           5          Dilutable     Hard      Healthcare; Kills a          Mycobacterium 07/23/2020
                                                                Professional                              Nonporous Institutional; harder-to-    bovis
                                                                Products                                  (HN)      Residential kill
                                                                Company                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           21 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      69151-1         Sodium chlorite           Parox           Paroxmed LLC 5              Dilutable     Hard      Healthcare      Kills a      Mycobacterium 07/23/2020
                                                Hospital                                                  Nonporous                 harder-to-   tuberculosis
                                                Disinfectant                                              (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      84545-4         Silver                    Peradox HC      Sbiomed LLC      15         Dilutable     Hard      Healthcare; Kills a          Mycobacterium 07/23/2020
                                                Solution Part                                             Nonporous Institutional; harder-to-    bovis
                                                A                                                         (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      84545-5         Hydrogen peroxide;        Peradox HC      Sbiomed LLC      15         Dilutable     Hard      Healthcare; Kills a          Mycobacterium 07/23/2020
                      Peroxyacetic acid         Activator                                                 Nonporous Institutional; harder-to-    bovis
                      (Peracetic acid)          Solution Part                                             (HN)      Residential kill
                                                B                                                                                  pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      84683-1         Thymol                    Benefect        Cleanwell LLC    5          Ready-to-use Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                Broad                                                    Nonporous Institutional;   harder-to-   bovis
                                                Spectrum                                                 (HN); Food Residential     kill
                                                Disinfectant                                             Contact                    pathogen
                                                                                                         No Rinse                   than SARS-
                                                                                                         (FCNR)                     CoV-2
                                                                                                                                    (COVID-19)
      84683-5         Thymol                    Clean Well      Cleanwell LLC    5          Ready-to-use Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                Broad                                                    Nonporous Institutional;   harder-to-   bovis
                                                Spectrum                                                 (HN); Food Residential     kill
                                                Disinfectant                                             Contact                    pathogen
                                                                                                         No Rinse                   than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          22 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          (FCNR)                     CoV-2
                                                                                                                                     (COVID-19)
      62472-2         Quaternary ammonium       Kennelsol HC    Alpha Tech       10         Dilutable     Hard      Institutional; Kills a     Feline              07/23/2020
                                                                Pet Inc                                   Nonporous Residential harder-to-     picornavirus
                                                                                                          (HN)                     kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10324-214       Hydrogen peroxide;        Maguard         Mason            5          Dilutable     Hard      Healthcare; Kills a        Canine              07/23/2020
                      Peroxyacetic acid         5626            Chemical                                  Nonporous Institutional; harder-to-  parvovirus
                      (Peracetic acid)                          Company                                   (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      777-114         Quaternary ammonium       Lysol®          Reckitt          2          Wipe          Hard       Healthcare;     Tested      SARS-CoV-2        07/23/2020
                                                Disinfecting    Benckiser LLC                             Nonporous Institutional;   against
                                                Wipes (All                                                (HN); Food Residential     SARS-
                                                Scents)                                                   Contact                    CoV-2
                                                                                                          Post-Rinse                 (COVID-19);
                                                                                                          Required                   Emerging
                                                                                                          (FCR)                      viral
                                                                                                                                     pathogen
                                                                                                                                     claim
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            23 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      70299-19        Hydrogen peroxide;        Sanidate 5.0    BioSafe          10         Dilutable     Hard      Healthcare;     Kills a     Human             07/09/2020
                      Peroxyacetic acid                         Systems LLC                               Nonporous Institutional   human       coronavirus
                      (Peracetic acid)                                                                    (HN)                      coronavirus
                                                                                                                                    similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      61178-1         Quaternary ammonium       D-125           Microgen Inc     10         Dilutable     Hard      Healthcare; Kills a        Rotavirus;         07/09/2020
                                                                                                          Nonporous Institutional; harder-to-  Porcine
                                                                                                          (HN)      Residential kill           rotavirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      777-127         Quaternary ammonium;      Lysol®          Reckitt          2          Ready-to-use Hard      Healthcare; Tested         SARS-CoV-2          07/06/2020
                      Ethanol (Ethyl alcohol)   Disinfectant    Benckiser LLC                            Nonporous Institutional; against
                                                Max Cover                                                (HN)      Residential SARS-
                                                Mist                                                                              CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      777-99          Quaternary ammonium;      Lysol®          Reckitt          2          Ready-to-use Hard       Healthcare;     Tested      SARS-CoV-2        07/06/2020
                      Ethanol (Ethyl alcohol)   Disinfectant    Benckiser LLC                            Nonporous Institutional;   against
                                                Spray                                                    (HN); Food Residential     SARS-
                                                                                                         Contact                    CoV-2
                                                                                                         Post-Rinse                 (COVID-19);
                                                                                                         Required                   Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           24 of 143
          EPA          Active Ingredient(s)       Product          Company        Contact    Formulation    Surface     Use Sites    Why is      To kill SARS-      Date
       Registration                                Name                           Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                   minutes)                                           product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                           (FCR)                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      777-71          Quaternary ammonium       Lysol® Brand      Reckitt         10         Ready-to-use Hard      Healthcare; Kills a        Feline             07/01/2020
                                                Foaming           Benckiser LLC                           Nonporous Institutional; harder-to-  calicivirus;
                                                Disinfectant                                              (HN)      Residential kill           Norovirus
                                                Basin Tub &                                                                        pathogen
                                                Tile Cleaner II                                                                    than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10324-141       Quaternary ammonium       Maquat 256-       Mason           10         Dilutable     Hard      Healthcare; Kills a        Feline            06/24/2020
                                                NHQ               Chemical                                 Nonporous Institutional; harder-to-  picornavirus
                                                                  Company                                  (HN)      Residential kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      10324-154       Quaternary ammonium       Maquat 64-        Mason           10         Dilutable     Hard      Healthcare; Kills a        Feline            06/24/2020
                                                NHQ               Chemical                                 Nonporous Institutional; harder-to-  picornavirus
                                                                  Company                                  (HN)      Residential kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           25 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      72977-5         Silver ion; Citric acid   Sdc3a           ETI H2O Inc      1          Ready-to-use Hard      Healthcare; Kills a        Rhinovirus;         06/24/2020
                                                                                                         Nonporous Institutional; harder-to-  Norovirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      92589-1         Potassium                 BioBuster       Envyss LLC       10         Dilutable     Hard      Institutional   Kills a     Canine            06/17/2020
                      peroxymonosulfate;                                                                  Nonporous                 harder-to-  parvovirus
                      Sodium chloride                                                                     (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      68959-11        Sodium hypochlorite       HYPO-CHLOR Veltek                5          Ready-to-use Hard      Institutional    Kills a     Adenovirus        06/17/2020
                                                Neutral 0.25% Associates                                 Nonporous                  harder-to-  Type 5;
                                                              Inc                                        (HN)                       kill        Poliovirus
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           26 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      55364-4         Quaternary ammonium       Control III     Maril Products 10           Ready-to-use Hard      Healthcare     Kills a     Adenovirus         06/17/2020
                                                Laboratory      Inc                                      Nonporous                harder-to-  Type 5
                                                Germicide                                                (HN)                     kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      1839-94         Quaternary ammonium       NP 3.2 (D&F)    Stepan           10         Dilutable     Hard      Healthcare; Kills a        Norovirus         06/17/2020
                                                Detergent/      Company                                   Nonporous Institutional; harder-to-
                                                disinfectant                                              (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10492-4         Quaternary ammonium;      Discide Ultra   Palmero          1          Wipe          Hard      Healthcare; Kills a        Adenovirus        06/11/2020
                      Isopropanol (Isopropyl    Disinfecting    Healthcare                                Nonporous Institutional; harder-to-  Type 2
                      alcohol)                  Towelettes      LLC                                       (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          27 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      10324-117       Quaternary ammonium       Maquat 710-     Mason            10         Dilutable     Hard       Healthcare;     Kills a     Norovirus;        06/08/2020
                                                M               Chemical                                  Nonporous Institutional;   harder-to-  Feline
                                                                Company                                   (HN); Food Residential     kill        calicivirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR);                     (COVID-19);
                                                                                                          Porous (P)                 Emerging
                                                                                                          (laundry                   viral
                                                                                                          presoak                    pathogen
                                                                                                          only)                      claim
      10324-85        Quaternary ammonium       Maquat 86-M     Mason            10         Ready-to-use Hard       Healthcare;      Kills a     Hepatitis A       06/08/2020
                                                                Chemical                                 Nonporous Institutional;    harder-to-  virus; Porcine
                                                                Company                                  (HN); Food Residential      kill        rotavirus
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-169        Quaternary ammonium       BTC 885         Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Rotavirus         06/08/2020
                                                Neutral         Company                                   Nonporous Institutional;   harder-to-
                                                Disinfectant                                              (HN); Food Residential     kill
                                                Cleaner-64                                                Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            28 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-202        Quaternary ammonium       66 Heavy        Ecolab Inc       2          Dilutable     Hard      Healthcare;      Kills a     Norovirus         06/04/2020
                                                Duty Alkaline                                             Nonporous Institutional    harder-to-
                                                Bathroom                                                  (HN)                       kill
                                                Cleaner and                                                                          pathogen
                                                Disinfectant                                                                         than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      10324-81        Quaternary ammonium       Maquat 7.5-M Mason               10         Dilutable     Hard       Healthcare;     Kills a     Norovirus;        06/04/2020
                                                             Chemical                                     Nonporous Institutional;   harder-to-  Feline
                                                             Company                                      (HN); Food Residential     kill        calicivirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR);                     (COVID-19);
                                                                                                          Porous (P)                 Emerging
                                                                                                          (laundry                   viral
                                                                                                          presoak                    pathogen
                                                                                                          only)                      claim
      4822-548        Triethylene glycol;       Scrubbing     S.C. Johnson       5          Pressurized   Hard      Residential      Kills a     Rotavirus         06/04/2020
                      Quaternary ammonium       Bubbles®      & Son Inc                     liquid        Nonporous                  harder-to-
                                                Multi-Purpose                                             (HN)                       kill
                                                Disinfectant                                                                         pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            29 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface      Use Sites       Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                         this          CoV-2        Added to
         Number                                                                  minutes)                                               product      (COVID-19),      List N
                                                                                                                                       on List N?       follow
                                                                                                                                                     disinfection
                                                                                                                                                    directions for
                                                                                                                                                    the following
                                                                                                                                                     pathogen(s)
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim
      1839-167        Quaternary ammonium       BTC 885         Stepan           10         Dilutable     Hard      Healthcare; Kills a        Rotavirus             05/28/2020
                                                Neutral         Company                                   Nonporous Institutional; harder-to-
                                                Disinfectant                                              (HN)      Residential kill
                                                Cleaner-256                                                                        pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      93908-1         Hypochlorous acid         Envirolyte O & Aqua              10         Ready-to-use Hard       Healthcare;        Kills a     Norovirus         05/28/2020
                                                G              Engineered                                Nonporous Institutional;      harder-to-
                                                               Solution Inc                              (HN); Food Residential        kill
                                                                                                         Contact                       pathogen
                                                                                                         Post-Rinse                    than SARS-
                                                                                                         Required                      CoV-2
                                                                                                         (FCR)                         (COVID-19);
                                                                                                                                       Emerging
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim
      1677-193        Peroxyacetic acid         AdvaCare 120 Ecolab Inc          6          Dilutable     Porous (P)   Healthcare;     Kills a     Clostridioides    05/28/2020
                      (Peracetic acid);         Sanitizer/                                                (laundry)    Institutional   harder-to-  difficile
                      Hydrogen peroxide         Sour                                                                                   kill
                                                                                                                                       pathogen
                                                                                                                                       than SARS-
                                                                                                                                       CoV-2
                                                                                                                                       (COVID-19);
                                                                                                                                       Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                              30 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      12120-4         Peroxyacetic acid         SSS Synersys    Standardized     2          Dilutable     Hard       Healthcare;     Kills a     Norovirus         05/28/2020
                      (Peracetic acid);         Sporicidal      Sanitation                                Nonporous Institutional    harder-to-
                      Hydrogen peroxide         Disinfectant    Systems Inc                               (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      71355-1         Quaternary ammonium;      Virocid         CID Lines NV     10         Dilutable     Hard      Institutional    Kills a     Porcine           05/28/2020
                      Glutaraldehyde                                                                      Nonporous                  harder-to-  circovirus
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-168        Quaternary ammonium       BTC 885         Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Rotavirus         05/28/2020
                                                NDC-32          Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            31 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      5813-122        Sodium hypochlorite       Clorox          The Clorox       6          Dilutable     Hard      Institutional; Kills a     Human              05/21/2020
                                                Splash-Less     Company                                   Nonporous Residential human          coronavirus
                                                Bleach1                                                   (HN)                     coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      39967-137       Potassium                 Virkon S        Lanxess          10         Dilutable     Hard      Institutional   Kills a     Feline            05/21/2020
                      peroxymonosulfate;                        Corporation                               Nonporous                 harder-to-  calicivirus
                      Sodium chloride                                                                     (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      91861-2         Hydrogen peroxide         Bona STL        Bonakemi         10         Ready-to-use Hard       Healthcare;     Kills a     Rhinovirus        05/21/2020
                                                Disinfecting    USA Inc                                  Nonporous Institutional;   harder-to-
                                                Cleaner                                                  (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      5813-124        Sodium hypochlorite       Clorox Bleach The Clorox         10         Dilutable     Hard       Healthcare;    Kills a      Canine           05/21/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           32 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                Blanqueador     Company                                   Nonporous Institutional; harder-to-  parvovirus;
                                                                                                          (HN); Food Residential kill          Feline
                                                                                                          Contact                  pathogen    parvovirus
                                                                                                          Post-Rinse               than SARS-
                                                                                                          Required                 CoV-2
                                                                                                          (FCR)                    (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1672-65         Sodium hypochlorite       Austin A-1      James Austin     10         Dilutable     Hard      Healthcare; Kills a        Hepatitis A        05/21/2020
                                                Ultra           Company                                   Nonporous Institutional; harder-to-  virus
                                                Disinfecting                                              (HN)      Residential kill
                                                Bleach                                                                             pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      70627-62        Hydrogen peroxide         Phato 1:64      Diversey Inc     5          Dilutable     Hard      Healthcare;     Kills a     Feline            05/21/2020
                                                Disinfectant                                              Nonporous Institutional   harder-to-  calicivirus
                                                Cleaner                                                   (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-75        Sodium hypochlorite       Avert           Diversey Inc     1          Wipe          Hard        Healthcare;   Kills a      Feline           05/21/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           33 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                Sporicidal                                                Nonporous Institutional   harder-to-  calicivirus
                                                Disinfectant                                              (HN)                      kill
                                                Cleaner                                                                             pathogen
                                                Wipes                                                                               than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      74986-4         Sodium chlorite           Selectrocide    Selective        10         Dilutable     Hard      Healthcare;     Kills a     Poliovirus        05/21/2020
                                                2L500           Micro                                     Nonporous Institutional   harder-to-
                                                                Technologies                              (HN)                      kill
                                                                LLC                                                                 pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-21         Quaternary ammonium       Mikro-Quat      Ecolab Inc       10         Dilutable     Hard      Healthcare      Kills a     Norovirus         05/14/2020
                                                                                                          Nonporous                 harder-to-
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      5813-121        Sodium hypochlorite       CRB I           The Clorox       10         Dilutable     Hard       Healthcare;    Kills a      Canine           05/14/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           34 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                Company                                   Nonporous Institutional; harder-to-     parvovirus;
                                                                                                          (HN); Food Residential kill             Feline
                                                                                                          Contact                  pathogen       parvovirus;
                                                                                                          Post-Rinse               than SARS-     Feline
                                                                                                          Required                 CoV-2          panleukopenia
                                                                                                          (FCR)                    (COVID-19);    virus
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      9150-3          Chlorine dioxide          Carnebon 200 International       15         Dilutable     Hard      Healthcare;      Kills a     Canine            05/14/2020
                                                             Dioxcide Inc                                 Nonporous Institutional    harder-to-  parvovirus
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      34810-37        Citric acid               Wexford         Wexford Labs     5          Wipe          Hard       Healthcare;     Kills a     Rhinovirus        05/14/2020
                                                Disinfectant    Inc                                       Nonporous Institutional;   harder-to-
                                                Wipes                                                     (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      5813-76         Sodium hypochlorite       Clorox MTOC     The Clorox       10         Ready-to-use Hard         Healthcare;    Kills a      Rotavirus        05/14/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            35 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites       Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                Company                                   Nonporous Institutional    harder-to-
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      10772-21        Hydrogen peroxide         Hydra           Church &         5          Ready-to-use Hard      Healthcare; Kills a        Rotavirus;            05/14/2020
                                                                Dwight                                   Nonporous Institutional; harder-to-  Rhinovirus
                                                                Company Inc                              (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      75277-2         Citric acid               Freak           Method           10         Ready-to-use Hard      Residential       Kills a     Rhinovirus         05/14/2020
                                                                Products Inc                             Nonporous                   harder-to-
                                                                                                         (HN)                        kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1043-119        Hydrogen peroxide;        SPOR-KLENZ      Steris           10         Ready-to-use Hard        Institutional   Kills a       Murine           05/14/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             36 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                      Peroxyacetic acid         Ready To Use    Corporation                               Nonporous                  harder-to-  norovirus
                      (Peracetic acid)                                                                    (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      58300-25        Peroxyacetic acid         Stericide       ConSeal          20         Ready-to-use Hard      Healthcare;       Kills a       Use this         05/14/2020
                      (Peracetic acid);                         International                            Nonporous Institutional     harder-to-    product
                      Hydrogen peroxide                         Inc                                      (HN)                        kill          according to
                                                                                                                                     pathogen      the directions
                                                                                                                                     than SARS-    for use for
                                                                                                                                     CoV-2         sterilization
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      69470-37        Sodium                    Clearon         Clearon          10         Solid         Hard       Healthcare;     Kills a     Canine             05/14/2020
                      dichloroisocyanurate      Bleach          Corporation                               Nonporous Institutional;   harder-to-  parvovirus
                                                Tablets                                                   (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      4822-592        L-Lactic acid             Hygeia          S.C. Johnson     5          Ready-to-use Hard         Institutional; Kills a       Rotavirus        05/14/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             37 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                & Son Inc                                 Nonporous Residential      harder-to-
                                                                                                          (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-174        Quaternary ammonium       Stepan          Stepan           10         Wipe          Hard       Healthcare;     Kills a     Norovirus          05/14/2020
                                                Towelette       Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1043-129        Quaternary ammonium;      Vesta-Syde      Steris           10         Ready-to-use Hard       Institutional    Kills a     Feline             05/07/2020
                      Isopropanol (Isopropyl    SQ64 Ready-     Corporation                              Nonporous                   harder-to-  calicivirus
                      alcohol)                  to-Use                                                   (HN); Food                  kill
                                                Disinfectant                                             Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      71654-5         Glycolic acid             Glyclean Hard The                10         Ready-to-use Hard         Residential    Kills a       Rhinovirus       05/07/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             38 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                Surface         Chemours                                  Nonporous                  harder-to-
                                                Cleaner         Company FC                                (HN)                       kill
                                                                LLC                                                                  pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70271-34        Quaternary ammonium       KIK             KIK              10         Ready-to-use Hard       Healthcare;      Kills a     Rhinovirus         05/07/2020
                                                Antibacterial   International                            Nonporous Institutional;    harder-to-
                                                Multipurpose    LLC                                      (HN); Food Residential      kill
                                                Cleaner I                                                Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      71355-2         Hydrogen peroxide;        Kickstart       CID Lines NV     10         Dilutable     Hard      Institutional    Kills a     Avian reovirus     05/07/2020
                      Peroxyacetic acid                                                                   Nonporous                  harder-to-
                      (Peracetic acid)                                                                    (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      4822-530        Quaternary ammonium       Fantastik®      S.C. Johnson     3          Ready-to-use Hard         Institutional; Kills a       Rhinovirus       05/07/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             39 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type           Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                              product       (COVID-19),      List N
                                                                                                                                      on List N?        follow
                                                                                                                                                     disinfection
                                                                                                                                                    directions for
                                                                                                                                                    the following
                                                                                                                                                     pathogen(s)
                                                All-Purpose     & Son Inc                                   Nonporous Residential     harder-to-
                                                Cleaner                                                     (HN); Food                kill
                                                                                                            Contact                   pathogen
                                                                                                            Post-Rinse                than SARS-
                                                                                                            Required                  CoV-2
                                                                                                            (FCR)                     (COVID-19);
                                                                                                                                      Emerging
                                                                                                                                      viral
                                                                                                                                      pathogen
                                                                                                                                      claim
      67619-42        Hypochlorous acid         Galaxy          Clorox           5          Ready-to-       Hard      Healthcare; Kills a        Canine              05/07/2020
                                                                Professional                use;            Nonporous Institutional; harder-to-  parvovirus;
                                                                Products                    Electrostatic   (HN)      Residential kill           Rhinovirus
                                                                Company                     spray                                    pathogen
                                                                                            (Clorox®                                 than SARS-
                                                                                            Total 360®                               CoV-2
                                                                                            system)                                  (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-245        Quaternary ammonium       CSP-46          Lonza LLC        10         Ready-to-use Hard       Healthcare;       Kills a     Feline             05/07/2020
                                                                                                         Nonporous Institutional;     harder-to-  calicivirus;
                                                                                                         (HN); Food Residential       kill        Norovirus
                                                                                                         Contact                      pathogen
                                                                                                         Post-Rinse                   than SARS-
                                                                                                         Required                     CoV-2
                                                                                                         (FCR)                        (COVID-19);
                                                                                                                                      Emerging
                                                                                                                                      viral
                                                                                                                                      pathogen
                                                                                                                                      claim
      6836-379        Quaternary ammonium       Nugen NR        Lonza LLC        5          Wipe            Hard        Healthcare;   Kills a       Norovirus        05/07/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                              40 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites       Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                Disinfecant                                               Nonporous Institutional; harder-to-
                                                Wipes                                                     (HN); Food Residential kill
                                                                                                          Contact                  pathogen
                                                                                                          No Rinse                 than SARS-
                                                                                                          (FCNR)                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-372        Quaternary ammonium       Nugen 2m        Lonza LLC        2          Wipe          Hard      Healthcare; Kills a        Rotavirus           05/07/2020
                                                Disinfectant                                              Nonporous Institutional; harder-to-
                                                Wipes                                                     (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      8383-12         Hydrogen peroxide;        Peridox         Contec Inc       2          Dilutable     Hard      Healthcare;      Kills a     Norovirus;        05/07/2020
                      Peroxyacetic acid                                                                   Nonporous Institutional    harder-to-  Rhinovirus
                      (Peracetic acid)                                                                    (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-158        Hydrogen peroxide;        Vortexx         Ecolab Inc       10         Dilutable     Hard       Institutional   Kills a      Reovirus         05/07/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            41 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                      Peroxyacetic acid                                                                   Nonporous                  harder-to-
                      (Peracetic acid);                                                                   (HN); Food                 kill
                      Octanoic acid                                                                       Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-209        Hydrogen peroxide;        Octave FS       Ecolab Inc       10         Dilutable     Hard      Institutional    Kills a     Feline             05/07/2020
                      Peroxyoctanoic acid;                                                                Nonporous                  harder-to-  calicivirus
                      Octanoic acid                                                                       (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      4822-613        Quaternary ammonium       Scrubbing       S.C. Johnson     5          Ready-to-use Hard       Residential      Kills a     Rotavirus          05/07/2020
                                                Bubbles®        & Son Inc                                Nonporous                   harder-to-
                                                Disinfectant                                             (HN); Food                  kill
                                                Bathroom                                                 Contact                     pathogen
                                                Grime Fighter                                            Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      5813-93         Glycolic acid             Show            The Clorox       10         Impregnated   Hard         Residential   Kills a       Rhinovirus       05/07/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             42 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                Company                     materials     Nonporous                 harder-to-
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      64240-44        Sodium hypochlorite       Soft Scrub      Combat Insect 3             Ready-to-use Hard      Healthcare; Kills a        Rhinovirus           05/07/2020
                                                with Bleach     Control                                  Nonporous Institutional; harder-to-
                                                                Systems                                  (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      72977-3         Silver ion; Citric acid   Axen® 30        ETI H2O Inc      3          Ready-to-use Hard      Healthcare; Kills a        Adenovirus           05/07/2020
                                                                                                         Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      1839-216        Quaternary ammonium       SC-NDC-64       Stepan           5          Dilutable     Hard        Healthcare;   Kills a       Human            04/30/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            43 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                Company                                   Nonporous Institutional; human      coronavirus
                                                                                                          (HN); Food Residential coronavirus
                                                                                                          Contact                  similar
                                                                                                          Post-Rinse               SARS-
                                                                                                          Required                 CoV-2
                                                                                                          (FCR)                    (COVID-19)
      777-139         Citric acid               T-bone          Reckitt          5          Wipe          Hard       Healthcare;     Kills a     Human             04/30/2020
                                                                Benckiser LLC                             Nonporous Institutional;   human       coronavirus
                                                                                                          (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1043-127        Phenolic                  LpH® IIIse      Steris           10         Dilutable     Hard      Healthcare       Kills a     Adenovirus        04/30/2020
                                                Phenolic        Corporation                               Nonporous                  harder-to-
                                                Disinfectant                                              (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      92378-2         Quaternary ammonium       Atmosphere      Atmosphere       10         Dilutable     Hard       Healthcare;     Kills a     Norovirus         04/30/2020
                                                                Global LLC                                Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            44 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    claim
      10897-108       Sodium hypochlorite       Hasa Bleach     Hasa Inc         5          Dilutable     Hard       Residential    Kills a     Rhinovirus        04/30/2020
                                                6%                                                        Nonporous                 harder-to-
                                                                                                          (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      88049-2         Sodium hypochlorite       2.2% Sodium     Ameriplus Inc    0.5 (30    Ready-to-use Hard      Institutional; Kills a     Rhinovirus          04/30/2020
                                                Hypochlorite                     seconds)                Nonporous Residential harder-to-
                                                Solution                                                 (HN)                     kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      92449-1         Hypochlorous acid         Annihilyte-1    Annihilare       10         Ready-to-use Hard       Healthcare;     Kills a     Rhinovirus        04/30/2020
                                                                Medical                                  Nonporous Institutional;   harder-to-
                                                                Systems Inc                              (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           45 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    claim
      95337-1         Citric acid               Arm &           CR Brands Inc    5          Wipe          Hard       Institutional; Kills a     Rhinovirus        04/30/2020
                                                Hammer                                                    Nonporous Residential harder-to-
                                                Essentials™                                               (HN); Food                kill
                                                Disinfecting                                              Contact                   pathogen
                                                Wipes                                                     Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      34810-25        Thymol                    Ready to Use    Wexford Labs     10         Ready-to-use Hard       Healthcare;     Kills a     Feline            04/30/2020
                                                Thymol          Inc                                      Nonporous Institutional;   harder-to-  calicivirus
                                                                                                         (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      8383-3          Phenolic                  Sporicidin      Contec Inc       5          Ready-to-use Hard       Healthcare;     Kills a     Norovirus         04/30/2020
                                                (Brand)                                                  Nonporous Institutional;   harder-to-
                                                Disinfectant                                             (HN); Food Residential     kill
                                                Solution                                                 Contact                    pathogen
                                                (Spray)                                                  Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           46 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     claim
      87508-3         Sodium chlorite           Performacide    Odorstart LLC    10         Dilutable     Hard      Healthcare;      Kills a     Poliovirus        04/30/2020
                                                                                                          Nonporous Institutional    harder-to-
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      93672-2         Hydrogen peroxide         NeoSan Labs     Neosan Labs      10         Dilutable     Hard       Healthcare;     Kills a     Norovirus         04/30/2020
                                                Part B          Inc                                       Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      93672-1         Quaternary ammonium       NeoSan Labs     Neosan Labs      10         Dilutable     Hard       Healthcare;     Kills a     Norovirus         04/30/2020
                                                Part A          Inc                                       Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            47 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-256        Quaternary ammonium       FSC 35K         Ecolab Inc       5          Dilutable     Hard      Healthcare;      Kills a     Feline            04/30/2020
                                                                                                          Nonporous Institutional    harder-to-  calicivirus
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-213        Quaternary ammonium       SC-AHD-128      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Norovirus         04/30/2020
                                                                Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      91176-2         1,2-Hexanediol            PELS 422        The Gilla        10         Ready-to-use Hard      Healthcare;       Kills a     Human             04/23/2020
                                                                Company LLC                              Nonporous Institutional     human       coronavirus
                                                                                                         (HN)                        coronavirus
                                                                                                                                     similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1839-211        Quaternary ammonium       SC-AHD-64       Stepan           5          Dilutable     Hard      Healthcare; Kills a           Feline           04/23/2020
                                                                Company                                   Nonporous Institutional; harder-to-     calicivirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            48 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          (HN); Food Residential    kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      5185-505        Hydrogen chloride         The Works®      Bio-Lab Inc      10         Dilutable     Hard      Institutional; Kills a     Rotavirus;          04/23/2020
                                                Basic                                                     Nonporous Residential harder-to-     Poliovirus
                                                Disinfectant                                              (HN)                     kill
                                                Toilet Bowl                                                                        pathogen
                                                Cleaner                                                                            than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      74436-1         Quaternary ammonium       EasyDECON       EFT Holdings     10         Ready-to-use Hard       Healthcare;     Kills a       Hepatitis A      04/23/2020
                                                Part 1          Inc                                      Nonporous Institutional;   harder-to-    virus;
                                                                                                         (HN); Food Residential     kill          Rhinovirus;
                                                                                                         Contact                    pathogen      Feline
                                                                                                         Post-Rinse                 than SARS-    calicivirus
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      74436-2         Hydrogen peroxide         EasyDECON       EFT Holdings     10         Ready-to-use Hard      Healthcare; Kills a            Hepatitis A      04/23/2020
                                                Part 2          Inc                                      Nonporous Institutional; harder-to-      virus;
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            49 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          (HN); Food Residential     kill        Rhinovirus;
                                                                                                          Contact                    pathogen    Feline
                                                                                                          Post-Rinse                 than SARS- calicivirus
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      66570-2         Sodium                    EfferSan™       Activon Inc      5          Solid         Hard       Healthcare;     Kills a     Feline            04/23/2020
                      dichloroisocyanurate                                                                Nonporous Institutional;   harder-to-  calicivirus
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      87492-1         Chlorine dioxide          Electro-        Strategic        10         Ready-to-use Hard      Healthcare; Kills a        Rhinovirus           04/23/2020
                                                Biocide         Resource                                 Nonporous Institutional; harder-to-
                                                                Optimization                             (HN)      Residential kill
                                                                Inc                                                               pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      11525-30        Quaternary ammonium;      Disinfectant    Aerosols         10         Ready-to-use Hard      Healthcare; Kills a            Rhinovirus       04/23/2020
                      Ethanol (Ethyl alcohol)   Spray "G"       Danville Inc                             Nonporous Institutional; harder-to-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            50 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          (HN); Food Residential   kill
                                                                                                          Contact                  pathogen
                                                                                                          Post-Rinse               than SARS-
                                                                                                          Required                 CoV-2
                                                                                                          (FCR)                    (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      4822-614        Hydrochloric acid         Scrubbing       S.C. Johnson     10         Ready-to-use Hard      Residential     Kills a     Rotavirus          04/23/2020
                                                Bubbles®        & Son Inc                                Nonporous                 harder-to-
                                                Power Stain                                              (HN)                      kill
                                                Destroyer                                                                          pathogen
                                                Non-Bleach                                                                         than SARS-
                                                Toilet Bowl                                                                        CoV-2
                                                Disinfectant                                                                       (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      70627-79        Hydrogen peroxide         Oxivir™ HC      Diversey Inc     1          Ready-to-use Hard       Healthcare;    Kills a       Feline           04/23/2020
                                                Disinfectant                                             Nonporous Institutional   harder-to-    calicivirus;
                                                Cleaner                                                  (HN); Food                kill          Rhinovirus;
                                                                                                         Contact                   pathogen      Adenovirus;
                                                                                                         Post-Rinse                than SARS-    Rotavirus;
                                                                                                         Required                  CoV-2         Poliovirus
                                                                                                         (FCR)                     (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      70627-80        Hydrogen peroxide         Oxivir™ HC      Diversey Inc     1          Ready-to-use Hard      Healthcare;     Kills a       Feline           04/23/2020
                                                Wipes                                                    Nonporous Institutional   harder-to-    calicivirus;
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           51 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          (HN); Food               kill          Rhinovirus;
                                                                                                          Contact                  pathogen      Adenovirus;
                                                                                                          Post-Rinse               than SARS-    Rotavirus;
                                                                                                          Required                 CoV-2         Poliovirus
                                                                                                          (FCR)                    (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      4822-617        Sodium hypochlorite       Scrubbing       S.C. Johnson     10         Ready-to-use Hard      Residential     Kills a     Rotavirus          04/23/2020
                                                Bubbles®        & Son Inc                                Nonporous                 harder-to-
                                                Bubbly                                                   (HN)                      kill
                                                Bleach Gel                                                                         pathogen
                                                Toilet Bowl                                                                        than SARS-
                                                Disinfectant                                                                       CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-385        Hydrogen peroxide         DS-6640         Lonza LLC        3          Ready-to-use Hard      Healthcare; Kills a        Feline              04/23/2020
                                                                                                         Nonporous Institutional; harder-to-  calicivirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      6836-388        Hydrogen peroxide         DS6809          Lonza LLC        3          Wipe          Hard      Healthcare; Kills a          Feline           04/23/2020
                                                                                                          Nonporous Institutional; harder-to-    calicivirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           52 of 143
          EPA          Active Ingredient(s)        Product          Company      Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          (HN)        Residential   kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      91452-1         Citric acid                LEXX™ Liquid     ProNatural     10         Dilutable     Hard      Healthcare; Kills a        Feline              04/23/2020
                                                 Sanitizer and    Brands LLC                              Nonporous Institutional; harder-to-  calicivirus
                                                 Cleaner                                                  (HN)      Residential kill
                                                 Concentrate                                                                       pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1043-128        Phenolic                   Vesphene         Steris         10         Dilutable     Hard      Healthcare;     Kills a     Adenovirus         04/23/2020
                                                 IIIse Phenolic   Corporation                             Nonporous Institutional   harder-to-
                                                 Disinfectant                                             (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      88897-1         Quaternary ammonium;       Panther          Maxill Inc     3          Wipe          Hard      Healthcare;     Kills a       Poliovirus       04/23/2020
                      Ethanol (Ethyl alcohol);   Disinfectant                                             Nonporous Institutional   harder-to-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            53 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                      Isopropanol (Isopropyl    Towelette                                                 (HN)                      kill
                      alcohol)                                                                                                      pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-255        Sodium                    XHC-S           Ecolab Inc       5          Dilutable     Hard      Healthcare;     Kills a     Poliovirus         04/23/2020
                      dichloroisocyanurate                                                                Nonporous Institutional   harder-to-
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      68660-11        Hydrogen peroxide;        Proxitane®      Solvay           10         Dilutable     Hard      Institutional   Kills a     Rhinovirus         04/23/2020
                      Peroxyacetic acid         AHC             Chemicals                                 Nonporous                 harder-to-
                      (Peracetic acid)                          LLC                                       (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      34810-31        Phenolic                  Wex-cide 128    Wexford Labs     10         Dilutable     Hard      Healthcare; Kills a           Feline           04/23/2020
                                                                Inc                                       Nonporous Institutional; harder-to-     calicivirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            54 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                          (HN)        Residential    kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-155        Quaternary ammonium       BTC 2125M       Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Adenovirus         04/23/2020
                                                20% Solution    Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-245        Quaternary ammonium       SC-5:256HN      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Norovirus          04/23/2020
                                                                Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      65402-3         Peroxyacetic acid         VigorOx         PeroxyChem       5          Dilutable     Hard      Institutional    Kills a       Norovirus        04/23/2020
                      (Peracetic acid);         SP-15           LLC                                       Nonporous                  harder-to-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             55 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                      Hydrogen peroxide         Antimicrobial                                             (HN)                     kill
                                                Agent                                                                              pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      70271-15        Sodium hypochlorite       2% Sodium       KIK              1          Ready-to-use Hard      Healthcare; Kills a        Rhinovirus          04/23/2020
                                                Hypochlorite    International                            Nonporous Institutional; harder-to-
                                                Spray           Inc                                      (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      73232-1         Isopropanol (Isopropyl    Alpet D2        Best             5          Ready-to-use Hard      Healthcare; Kills a        Norovirus           04/23/2020
                      alcohol); Quaternary                      Sanitizers Inc                           Nonporous Institutional; harder-to-
                      ammonium                                                                           (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      34810-36        Citric acid               CleanCide       Wexford Labs     5          Wipe          Hard      Healthcare; Kills a          Rhinovirus;      04/23/2020
                                                Wipes           Inc                                       Nonporous Institutional; harder-to-    Feline
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           56 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          (HN); Food Residential     kill        calicivirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-96         Quaternary ammonium       NP 9.0 (D&F)    Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Feline            04/23/2020
                                                Detergent/      Company                                   Nonporous Institutional;   harder-to-  calicivirus
                                                disinfectant                                              (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      87518-1         Hypochlorous acid         Hsp2O           HSP USA LLC      1          Ready-to-use Hard       Healthcare;      Kills a     Norovirus         04/23/2020
                                                                                                         Nonporous Institutional;    harder-to-
                                                                                                         (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-235        Quaternary ammonium       SC-5:256N       Stepan           5          Dilutable     Hard      Healthcare; Kills a           Rotavirus        04/23/2020
                                                                Company                                   Nonporous Institutional; harder-to-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            57 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type           Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                               product       (COVID-19),      List N
                                                                                                                                       on List N?        follow
                                                                                                                                                      disinfection
                                                                                                                                                     directions for
                                                                                                                                                     the following
                                                                                                                                                      pathogen(s)
                                                                                                            (HN); Food Residential     kill
                                                                                                            Contact                    pathogen
                                                                                                            Post-Rinse                 than SARS-
                                                                                                            Required                   CoV-2
                                                                                                            (FCR)                      (COVID-19)
      1839-244        Quaternary ammonium       SC-5:64HN       Stepan           5          Dilutable       Hard       Healthcare;     Kills a       Feline           04/23/2020
                                                                Company                                     Nonporous Institutional;   harder-to-    calicivirus
                                                                                                            (HN); Food Residential     kill
                                                                                                            Contact                    pathogen
                                                                                                            Post-Rinse                 than SARS-
                                                                                                            Required                   CoV-2
                                                                                                            (FCR)                      (COVID-19)
      72372-1         Hydrogen peroxide         B-Cap™ 35       PeroxyChem       Consult    Vapor (use in   Hard       Institutional   Kills a       Use this         04/16/2020
                                                Antimicrobial   LLC              user       conjunction     Nonporous                  harder-to-    product for
                                                Agent                            manual     with VHP        (HN);                      kill          sterilization as
                                                                                            generator)      Porous (P)                 pathogen      instructed in
                                                                                                                                       than SARS-    the Bioquell
                                                                                                                                       CoV-2         Hydrogen
                                                                                                                                       (COVID-19);   Peroxide Vapor
                                                                                                                                       Emerging      (HPV) User’s
                                                                                                                                       viral         Equipment
                                                                                                                                       pathogen      Manual
                                                                                                                                       claim
      777-126         Hydrogen peroxide         Angel           Reckitt          10         Ready-to-use Hard      Healthcare; Kills a        Rotavirus;              04/16/2020
                                                                Benckiser LLC                            Nonporous Institutional; harder-to-  Rhinovirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                               58 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                   claim
      4822-594        Quaternary ammonium       Scrubbing       S.C. Johnson     5          Ready-to-use Hard      Institutional; Kills a     Rotavirus          04/16/2020
                                                Bubbles®        & Son Inc                                Nonporous Residential harder-to-
                                                Bathroom                                                 (HN)                     kill
                                                Disinfectant                                                                      pathogen
                                                Bathroom                                                                          than SARS-
                                                Grime Fighter                                                                     CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      89833-4         Hydrogen peroxide         D7 Part 2       Decon7           10         Dilutable     Hard      Healthcare; Kills a        Norovirus         04/16/2020
                                                                Systems LLC                               Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1677-254        Sodium hypochlorite       XHC-E           Ecolab Inc       5          Ready-to-use Hard      Healthcare;     Kills a     Poliovirus        04/16/2020
                                                                                                         Nonporous Institutional   harder-to-
                                                                                                         (HN)                      kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          59 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    claim
      706-65          Quaternary ammonium       Claire          Claire        10            Ready-to-use Hard       Healthcare;     Kills a     Adenovirus        04/16/2020
                                                Disinfectant    Manufacturing                            Nonporous Institutional;   harder-to-
                                                Bathroom        Company                                  (HN); Food Residential     kill
                                                Cleaner                                                  Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70144-5         Quaternary ammonium;      Opti-cide Max Micro-             1          Ready-to-use Hard      Healthcare; Kills a        Rotavirus           04/16/2020
                      Ethanol (Ethyl alcohol)                 Scientific LLC                             Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      3573-77         Sodium hypochlorite       CSP-3002-3      The Proctor &    1          Dilutable     Hard      Healthcare; Kills a        Norovirus;         04/16/2020
                                                                Gamble                                    Nonporous Institutional; harder-to-  Poliovirus
                                                                Company                                   (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           60 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     claim
      3573-96         Quaternary ammonium       Malibu          The Proctor &    10         Dilutable     Hard       Healthcare;     Kills a     Feline            04/16/2020
                                                Concentrate     Gamble                                    Nonporous Institutional;   harder-to-  calicivirus;
                                                                Company                                   (HN); Food Residential     kill        Norovirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-215        Quaternary ammonium       SC-NDC-128      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Rotavirus         04/16/2020
                                                                Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-233        Quaternary ammonium       SC-5:64N        Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Simian            04/16/2020
                                                                Company                                   Nonporous Institutional;   harder-to-  rotavirus
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            61 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    claim
      6836-233        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard      Healthcare; Kills a        Norovirus          04/16/2020
                                                205M-50                                                   Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      70627-35        Quaternary ammonium       Envy Foaming Diversey Inc        3          Dilutable     Hard       Healthcare;    Kills a     Poliovirus        04/16/2020
                                                Disinfectant                                              Nonporous Institutional   harder-to-
                                                Cleaner                                                   (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1839-225        Quaternary ammonium       SC-RTU-TB       Stepan           3          Ready-to-use Hard       Healthcare;     Kills a     Rhinovirus        04/16/2020
                                                                Company                                  Nonporous Institutional;   harder-to-
                                                                                                         (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           62 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     claim
      1839-212        Quaternary ammonium       SC-AHD-256      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Feline            04/16/2020
                                                                Company                                   Nonporous Institutional;   harder-to-  calicivirus;
                                                                                                          (HN); Food Residential     kill        Norovirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      5741-28         Sodium hypochlorite       Tulmult         Spartan          0.5 (30    Ready-to-use Hard       Healthcare;      Kills a     Feline            04/16/2020
                                                                Chemical         seconds)                Nonporous Institutional;    harder-to-  calicivirus;
                                                                Company Inc                              (HN); Food Residential      kill        Norovirus
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70144-2         Quaternary ammonium;      Opti-Cide 3®    Micro-           3          Wipe          Hard      Healthcare;      Kills a     Rotavirus;        04/09/2020
                      Isopropanol (Isopropyl    Wipes           Scientific LLC                            Nonporous Institutional    harder-to-  Rhinovirus
                      alcohol)                                                                            (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            63 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     claim
      1677-259        Dodecylbenzenesulfonic CW32A-RTU          Ecolab Inc       0.5 (30    Ready-to-use Hard       Healthcare;      Kills a     Norovirus         04/09/2020
                      acid; L-Lactic acid                                        seconds)                Nonporous Institutional;    harder-to-
                                                                                                         (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         No Rinse                    than SARS-
                                                                                                         (FCNR)                      CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-260        Dodecylbenzenesulfonic S&S Sanitizer      Ecolab Inc       0.5 (30    Dilutable     Hard       Healthcare;     Kills a     Norovirus         04/09/2020
                      acid; L-Lactic acid                                        seconds)                 Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          No Rinse                   than SARS-
                                                                                                          (FCNR)                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      91899-2         Hydrogen peroxide         MDF-200 Part Span-World          10         Dilutable     Hard       Healthcare;     Kills a     Feline            04/09/2020
                                                B            LLC                                          Nonporous Institutional    harder-to-  calicivirus
                                                                                                          (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            64 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    claim
      91899-1         Quaternary ammonium       MDF-200 Part Span-World          10         Dilutable     Hard       Healthcare;    Kills a     Feline            04/09/2020
                                                A            LLC                                          Nonporous Institutional   harder-to-  calicivirus
                                                                                                          (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      34810-35        Citric acid               Cleancide       Wexford Labs     5          Ready-to-use Hard      Healthcare;      Kills a     Feline            04/09/2020
                                                                Inc                                      Nonporous Institutional    harder-to-  calicivirus
                                                                                                         (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      9804-1          Chlorine dioxide          Oxine           Bio-Cide         10         Dilutable     Hard      Healthcare;     Kills a     Canine            04/09/2020
                                                                International                             Nonporous Institutional   harder-to-  parvovirus
                                                                Inc                                       (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           65 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface    Use Sites      Why is       To kill SARS-        Date
       Registration                                Name                          Time (in      Type           Types                      this           CoV-2          Added to
         Number                                                                  minutes)                                              product       (COVID-19),        List N
                                                                                                                                      on List N?        follow
                                                                                                                                                     disinfection
                                                                                                                                                    directions for
                                                                                                                                                    the following
                                                                                                                                                     pathogen(s)
                                                                                                                                      claim
      58779-4         Hydrogen peroxide         Vaprox          Steris           Consult    Vapor (use in   Hard      Institutional   Kills a       Use this           04/09/2020
                                                Hydrogen        Corporation      user       conjunction     Nonporous                 harder-to-    product for
                                                Peroxide                         manual     with VHP        (HN);                     kill          sterilization as
                                                Sterilant                                   generator)      Porous                    pathogen      instructed in
                                                                                                            (P); Food                 than SARS-    the Vaporized
                                                                                                            Contact                   CoV-2         Hydrogen
                                                                                                            No Rinse                  (COVID-19);   Peroxide
                                                                                                            (FCNR)                    Emerging      (VHP®) User’s
                                                                                                                                      viral         Equipment
                                                                                                                                      pathogen      Manual
                                                                                                                                      claim
      58232-2         Sodium hypochlorite       Sodium          Hasa Inc         5          Dilutable       Hard      Healthcare; Kills a        Rhinovirus            04/09/2020
                                                Hypochlorite                                                Nonporous Institutional; harder-to-
                                                8.25%                                                       (HN)      Residential kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      4822-593        L-Lactic acid             Windex          S.C. Johnson     5          Ready-to-use Hard      Institutional; Kills a     Rhinovirus               04/09/2020
                                                Disinfectant    & Son Inc                                Nonporous Residential harder-to-
                                                Cleaner                                                  (HN)                     kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                                66 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    claim
      66251-2         Citric acid; Thymol       SBT 2 to 1      Melaleuca Inc    10         Dilutable     Hard      Residential     Kills a     Rhinovirus;       04/09/2020
                                                Concentrate                                               Nonporous                 harder-to-  Poliovirus
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      71700-2         Chlorine dioxide;         SNiPER          Global        10            Ready-to-use Hard      Healthcare; Kills a        Canine              04/09/2020
                      Quaternary ammonium                       Environmental                            Nonporous Institutional; harder-to-  parvovirus
                                                                Restoration                              (HN)      Residential kill
                                                                Inc                                                               pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      9150-2          Chlorine dioxide          Anthium         International    15         Dilutable     Hard      Healthcare;     Kills a     Canine            04/09/2020
                                                Dioxcide        Dioxcide Inc                              Nonporous Institutional   harder-to-  parvovirus
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           67 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     claim
      66171-103       Peroxyacetic acid         Peraside A      Preserve         2          Dilutable     Hard      Healthcare;      Kills a     Murine            04/09/2020
                      (Peracetic acid);         Peroxyacetic    International                             Nonporous Institutional    harder-to-  norovirus
                      Hydrogen peroxide         Acid-Based                                                (HN)                       kill
                                                Sanitizer/                                                                           pathogen
                                                Disinfectant                                                                         than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      3573-54         Citric acid               Comet           The Proctor &    10         Ready-to-use Hard      Healthcare; Kills a        Feline               04/09/2020
                                                Disinfecting    Gamble                                   Nonporous Institutional; harder-to-  calicivirus;
                                                Bathroom        Company                                  (HN)      Residential kill           Norovirus
                                                Cleaner                                                                           pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      39967-138       Potassium                 Rely+On         Lanxess          10         Dilutable     Hard       Healthcare;     Kills a     Hepatitis A       04/09/2020
                      peroxymonosulfate;        Multipurpose    Corporation                               Nonporous Institutional;   harder-to-  virus; Feline
                      Sodium chloride           Disinfectant                                              (HN); Food Residential     kill        calicivirus
                                                Cleaner                                                   Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            68 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     claim
      1839-246        Quaternary ammonium       SC-5:128HN      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Rotavirus;        04/09/2020
                                                                Company                                   Nonporous Institutional;   harder-to-  Feline
                                                                                                          (HN); Food Residential     kill        calicivirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-86         Quaternary ammonium       BTC 2125M       Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Adenovirus        04/09/2020
                                                10% Solution    Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-166        Quaternary ammonium       BTC 885         Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Rotavirus         04/09/2020
                                                NDC-128         Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            69 of 143
          EPA          Active Ingredient(s)        Product         Company       Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    claim
      8383-13         Hydrogen peroxide;         PeridoxRTU ™    Contec Inc      2          Ready-to-use Hard      Healthcare;      Kills a     Feline            04/09/2020
                      Peroxyacetic acid                                                                  Nonporous Institutional    harder-to-  calicivirus
                      (Peracetic acid)                                                                   (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      954-11          Quaternary ammonium        Barbicide       King Research 10           Dilutable     Hard      Healthcare;     Kills a     Human             04/02/2020
                                                                 Inc                                      Nonporous Institutional   human       coronavirus
                                                                                                          (HN)                      coronavirus
                                                                                                                                    similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      84683-3         Thymol                     Benefect        Cleanwell LLC   10         Ready-to-use Hard       Healthcare;     Kills a     Rhinovirus        04/02/2020
                                                 Botanical                                               Nonporous Institutional;   harder-to-
                                                 Daily Cleaner                                           (HN); Food Residential     kill
                                                 Disinfectant                                            Contact                    pathogen
                                                 Spray                                                   No Rinse                   than SARS-
                                                                                                         (FCNR)                     CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      88897-2         Quaternary ammonium;       Panther         Maxill Inc      3          Ready-to-use Hard      Healthcare;      Kills a      Adenovirus;      04/02/2020
                      Ethanol (Ethyl alcohol);   Disinfectant                                            Nonporous Institutional    harder-to-   Feline
                      Isopropanol (Isopropyl                                                             (HN)                       kill         calicivirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           70 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                      alcohol)                                                                                                      pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      42048-4         L-Lactic acid             Sani-Cide EX3 Celeste            10         Ready-to-use Hard      Institutional    Kills a     Feline             04/02/2020
                                                (10X) RTU     Industries                                 Nonporous                  harder-to-  calicivirus
                                                              Corp                                       (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      66171-7         Quaternary ammonium;      Synergize       Preserve         10         Dilutable     Hard      Institutional   Kills a     Feline             04/02/2020
                      Glutaraldehyde                            International                             Nonporous                 harder-to-  calicivirus
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      85837-4         Hydrogen peroxide         Proxi Home      Innovasource     10         Ready-to-use Hard      Healthcare; Kills a            Rhinovirus       04/02/2020
                                                General         LLC                                      Nonporous Institutional; harder-to-
                                                Disinfectant                                             (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            71 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                Cleaner Spray                                                                        pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      498-179         Quaternary ammonium;      Champion        Chase            10         Ready-to-use Hard      Healthcare; Kills a        Rhinovirus            04/02/2020
                      Ethanol (Ethyl alcohol)   Sprayon         Products Co                              Nonporous Institutional; harder-to-
                                                Spray                                                    (HN)      Residential kill
                                                Disinfectant                                                                      pathogen
                                                Formula 3                                                                         than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      1839-236        Quaternary ammonium       SC-5:128N       Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Rotavirus          04/02/2020
                                                                Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70385-6         Quaternary ammonium       QGC             Prorestore       10         Dilutable     Hard       Healthcare; Kills a           Feline           04/02/2020
                                                                Products                                  Nonporous Institutional; harder-to-      calicivirus
                                                                                                          (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             72 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1043-87         Phenolic                  Vesphene II     Steris           10         Dilutable     Hard      Healthcare;      Kills a     Adenovirus         03/26/2020
                                                se              Corporation                               Nonporous Institutional    harder-to-
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1043-91         Phenolic                  LpH®            Steris           10         Dilutable     Hard       Institutional   Kills a     Adenovirus         03/26/2020
                                                                Corporation                               Nonporous                  harder-to-
                                                                                                          (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-100        Quaternary ammonium       Veterinarian    Stepan           10         Dilutable     Hard      Residential      Kills a       Feline           03/26/2020
                                                Type            Company                                   Nonporous                  harder-to-    calicivirus;
                                                Disinfectant                                              (HN)                       kill          Norovirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             73 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-       Date
       Registration                                 Name                         Time (in      Type         Types                       this           CoV-2         Added to
         Number                                                                  minutes)                                             product       (COVID-19),       List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-95         Quaternary ammonium        NP 4.5 (D&F)   Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Norovirus           03/26/2020
                                                 Detergent/     Company                                   Nonporous Institutional;   harder-to-
                                                 disinfectant                                             (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      4091-20         Quaternary ammonium        Phoenix 2      W.M. Barr &      5          Ready-to-use Hard      Healthcare; Kills a             Rotavirus;        03/26/2020
                                                                Company Inc                              Nonporous Institutional; harder-to-       Feline
                                                                                                         (HN)      Residential kill                calicivirus;
                                                                                                                                  pathogen         Rhinovirus
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      44446-67        Phenolic; Ethanol (Ethyl   Concept        Quest          10           Ready-to-use Hard      Healthcare; Kills a             Adenovirus;       03/26/2020
                      alcohol)                   Hospital       Specialty Corp                           Nonporous Institutional; harder-to-       Canine
                                                 Disinfectant                                            (HN)      Residential kill                hepatitis virus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                              74 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type           Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                               product       (COVID-19),      List N
                                                                                                                                       on List N?        follow
                                                                                                                                                      disinfection
                                                                                                                                                     directions for
                                                                                                                                                     the following
                                                                                                                                                      pathogen(s)
                                                Deodorant                                                                              pathogen
                                                                                                                                       than SARS-
                                                                                                                                       CoV-2
                                                                                                                                       (COVID-19);
                                                                                                                                       Emerging
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim
      56392-8         Sodium hypochlorite       Dispatch        Clorox           1          Wipe            Hard       Healthcare;     Kills a     Adenovirus         03/26/2020
                                                                Professional                                Nonporous Institutional;   harder-to-
                                                                Products                                    (HN); Food Residential     kill
                                                                Company                                     Contact                    pathogen
                                                                                                            Post-Rinse                 than SARS-
                                                                                                            Required                   CoV-2
                                                                                                            (FCR)                      (COVID-19);
                                                                                                                                       Emerging
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim
      65402-9         Peroxyacetic acid         VigorOx         PeroxyChem       5          Dilutable       Hard      Healthcare;      Kills a     Feline             03/26/2020
                      (Peracetic acid);         15/10           LLC                                         Nonporous Institutional    harder-to-  calicivirus
                      Hydrogen peroxide         Antimicrobial                                               (HN)                       kill
                                                Agent                                                                                  pathogen
                                                                                                                                       than SARS-
                                                                                                                                       CoV-2
                                                                                                                                       (COVID-19);
                                                                                                                                       Emerging
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim
      67619-40        Sodium hypochlorite       Clorox          Clorox           1          Ready-to-       Hard       Healthcare; Kills a           Murine           03/26/2020
                                                Healthcare      Professional                use;            Nonporous Institutional; harder-to-      norovirus
                                                Spore10         Products                    Electrostatic   (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                               75 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                Defense         Company                     spray         Contact                    pathogen
                                                Cleaner                                     (Clorox®      Post-Rinse                 than SARS-
                                                Disinfectant                                Total 360®    Required                   CoV-2
                                                                                            system)       (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70060-19        Sodium chlorite; Sodium Aseptrol S10-     BASF             10         Solid         Hard       Healthcare;     Kills a     Feline             03/26/2020
                      dichloroisocyanurate    Tab               Corporation                               Nonporous Institutional    harder-to-  calicivirus
                      dihydrate                                                                           (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70144-4         Quaternary ammonium;      Opti-cide Max Micro-             1          Wipe          Hard       Healthcare;     Kills a     Rotavirus          03/26/2020
                      Ethanol (Ethyl alcohol)   Wipes         Scientific LLC                              Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70271-13        Sodium hypochlorite       Pure Bright     KIK              5          Dilutable     Hard      Healthcare; Kills a            Adenovirus;      03/26/2020
                                                Germicidal      International                             Nonporous Institutional; harder-to-      Rotavirus;
                                                Ultra Bleach    LLC                                       (HN)      Residential kill               Canine
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             76 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-        Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2          Added to
         Number                                                                  minutes)                                            product       (COVID-19),        List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    pathogen      parvovirus;
                                                                                                                                    than SARS-    Feline
                                                                                                                                    CoV-2         panleukopenia
                                                                                                                                    (COVID-19);   virus; Hepatitis
                                                                                                                                    Emerging      A virus;
                                                                                                                                    viral         Norovirus;
                                                                                                                                    pathogen      Poliovirus;
                                                                                                                                    claim         Rhinovirus
      70271-31        Sodium hypochlorite       Nova            KIK              10         Dilutable     Hard      Healthcare; Kills a        Rhinovirus            03/26/2020
                                                                International                             Nonporous Institutional; harder-to-
                                                                LLC                                       (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      777-131         Hypochlorous acid         Cousteau        Reckitt          10         Ready-to-use Hard       Healthcare;     Kills a     Rhinovirus           03/26/2020
                                                                Benckiser LLC                            Nonporous Institutional;   harder-to-
                                                                                                         (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         No Rinse                   than SARS-
                                                                                                         (FCNR)                     CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      82972-1         Chlorine dioxide;         Vital Oxide     Vital Solutions 10          Ready-to-use Hard      Healthcare; Kills a            Adenovirus;        03/26/2020
                      Quaternary ammonium                       LLC                                      Nonporous Institutional; harder-to-      Canine
                                                                                                         (HN)      Residential kill               parvovirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                              77 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      84198-1         Hydrogen peroxide         Peroxy HDOX     Earth            5          Dilutable     Hard      Healthcare;      Kills a     Norovirus          03/26/2020
                                                                Laboratories                              Nonporous Institutional    harder-to-
                                                                Inc                                       (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      84683-4         Thymol                    Benefect        Cleanwell LLC    10         Wipe          Hard       Healthcare;     Kills a     Rhinovirus         03/26/2020
                                                Botanical                                                 Nonporous Institutional;   harder-to-
                                                Daily Cleaner                                             (HN); Food Residential     kill
                                                Disinfectant                                              Contact                    pathogen
                                                Towelette                                                 No Rinse                   than SARS-
                                                                                                          (FCNR)                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      89833-3         Quaternary ammonium       D7 Part 1       Decon7           10         Dilutable     Hard       Healthcare; Kills a           Norovirus        03/26/2020
                                                                Systems LLC                               Nonporous Institutional; harder-to-
                                                                                                          (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             78 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          Contact                  pathogen
                                                                                                          Post-Rinse               than SARS-
                                                                                                          Required                 CoV-2
                                                                                                          (FCR)                    (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      89900-2         Quaternary ammonium       Scrubbing       S.C. Johnson     5          Ready-to-use Hard       Institutional; Kills a     Rotavirus          03/26/2020
                                                Bubbles®        Professional                             Nonporous Residential harder-to-
                                                Disinfectant                                             (HN); Food                kill
                                                Restroom                                                 Contact                   pathogen
                                                Cleaner II                                               Post-Rinse                than SARS-
                                                                                                         Required                  CoV-2
                                                                                                         (FCR)                     (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      89900-3         Quaternary ammonium       Fantastik®      S.C. Johnson     5          Ready-to-use Hard       Institutional; Kills a     Rotavirus          03/26/2020
                                                Multi-Surface   Professional                             Nonporous Residential harder-to-
                                                Disinfectant                                             (HN); Food                kill
                                                Degreaser                                                Contact                   pathogen
                                                                                                         Post-Rinse                than SARS-
                                                                                                         Required                  CoV-2
                                                                                                         (FCR)                     (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      91399-2         Sodium chlorite           Biotab7         Advanced         1          Dilutable     Hard       Healthcare; Kills a         Feline           03/26/2020
                                                                Biocide                                   Nonporous Institutional; harder-to-    calicivirus;
                                                                Technologies                              (HN); Food Residential kill            Norovirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           79 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                Inc                                       Contact                  pathogen
                                                                                                          No Rinse                 than SARS-
                                                                                                          (FCNR)                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      92108-1         Hypochlorous acid         Excelyte Vet    PCT LTD          10         Ready-to-use Hard      Healthcare; Kills a        Norovirus           03/26/2020
                                                                                                         Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      92987-1         Sodium chlorite; Citric   Tristel Duo     Tristel          0.5 (30    Ready-to-use Hard      Healthcare;     Kills a       Adenovirus;      03/26/2020
                      acid                      for Surfaces    Solutions LTD    seconds)                Nonporous Institutional   harder-to-    Feline
                                                                                                         (HN)                      kill          calicivirus;
                                                                                                                                   pathogen      Poliovirus
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      93040-1         Sodium chloride           Force of        HCl Cleaning     10         Ready-to-use Hard       Healthcare; Kills a          Feline           03/26/2020
                                                Nature          Products LLC                             Nonporous Institutional; harder-to-     calicivirus
                                                Activator                                                (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           80 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                Capsule                                                   Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      11346-3         Sodium hypochlorite       Clorox HW       The Clorox       1          Wipe          Hard      Healthcare;     Kills a       Feline           03/26/2020
                                                                Company                                   Nonporous Residential     harder-to-    calicivirus;
                                                                                                          (HN)                      kill          Norovirus
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      11346-6         Sodium hypochlorite       Clorox HS       The Clorox       1          Ready-to-use Hard       Healthcare;     Kills a       Feline           03/26/2020
                                                                Company                                  Nonporous Residential      harder-to-    calicivirus;
                                                                                                         (HN); Food                 kill          Norovirus
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      1677-216        Sodium chlorite           Exspor Base   Ecolab Inc         5          Dilutable     Hard      Healthcare;     Kills a       Feline           03/26/2020
                                                Concentration                                             Nonporous Institutional   harder-to-    calicivirus;
                                                                                                          (HN)                      kill          Norovirus
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      1839-80         Quaternary ammonium       NP 12.5         Stepan           10         Dilutable     Hard      Healthcare; Kills a           Adenovirus       03/26/2020
                                                Detergent/      Company                                   Nonporous Institutional; harder-to-
                                                Disinfectant                                              (HN)      Residential kill
                                                                                                                                   pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            81 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1839-97         Quaternary ammonium       NP 12.5         Stepan           10         Dilutable     Hard       Healthcare;     Kills a      Adenovirus       03/26/2020
                                                (D&F)           Company                                   Nonporous Institutional;   harder-to-
                                                Detergent/                                                (HN); Food Residential     kill
                                                Disinfectant                                              Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      34810-21        Phenolic                  Ready To Use    Wexford Labs     10         Ready-to-use Hard      Healthcare; Kills a            Rhinovirus       03/26/2020
                                                Wex-Cide        Inc                                      Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      3862-179        Phenolic                  Opti-Phene      ABC              10         Dilutable     Hard      Healthcare; Kills a           Human            03/26/2020
                                                                Compounding                               Nonporous Institutional; harder-to-     adenovirus
                                                                Co Inc                                    (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      3862-181        Quaternary ammonium       Foaming         ABC              10         Ready-to-use Hard       Healthcare;      Kills a      Poliovirus       03/26/2020
                                                Disinfectant    Compounding                              Nonporous Institutional;    harder-to-
                                                Cleaner         Co Inc                                   (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19)
      61178-2         Quaternary ammonium       Public Places   Microgen Inc     10         Ready-to-use Hard         Healthcare;    Kills a      Feline           03/26/2020

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            82 of 143
          EPA          Active Ingredient(s)       Product          Company       Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          Nonporous Institutional; harder-to-    calicivirus
                                                                                                          (HN); Food Residential kill
                                                                                                          Contact                  pathogen
                                                                                                          Post-Rinse               than SARS-
                                                                                                          Required                 CoV-2
                                                                                                          (FCR)                    (COVID-19)
      63761-5         Quaternary ammonium;      Sterilex Ultra   Sterilex        10         Dilutable     Hard      Healthcare; Kills a          Feline           03/26/2020
                      Sodium carbonate          Powder                                                    Nonporous Institutional; harder-to-    calicivirus;
                      peroxyhydrate                                                                       (HN)      Residential kill             Norovirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      64240-65        L-Lactic acid             WC Complete Combat Insect 0.5 (30           Ready-to-use Hard      Healthcare; Kills a           Rhinovirus       03/26/2020
                                                            Control       seconds)                       Nonporous Institutional; harder-to-
                                                            Systems                                      (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      675-30          Quaternary ammonium       Roccal II 10%    Reckitt         10         Dilutable     Hard       Healthcare;    Kills a      Adenovirus       03/26/2020
                                                                 Benckiser LLC                            Nonporous Institutional   harder-to-
                                                                                                          (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      6836-333        Quaternary ammonium       MMR-4U           Lonza LLC       10         Ready-to-use Hard       Healthcare;     Kills a      Feline           03/26/2020
                                                                                                         Nonporous Institutional;   harder-to-   calicivirus;
                                                                                                         (HN); Food Residential     kill         Norovirus
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           83 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          (FCR)                     (COVID-19)
      70271-24        Sodium hypochlorite       Tecumseh B      KIK              5          Dilutable     Hard      Healthcare; Kills a          Feline           03/26/2020
                                                                International                             Nonporous Institutional; harder-to-    calicivirus;
                                                                LLC                                       (HN)      Residential kill             Norovirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      70590-1         Sodium hypochlorite       Hype-Wipe       Current          1          Wipe          Hard      Healthcare;     Kills a      Feline           03/26/2020
                                                                Technologies                              Nonporous Institutional   harder-to-   calicivirus;
                                                                Inc                                       (HN)                      kill         Norovirus
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      70627-33        Quaternary ammonium       Envy Liquid     Diversey Inc     5          Ready-to-use Hard       Healthcare;     Kills a      Canine           03/26/2020
                                                Disinfectant                                             Nonporous Institutional    harder-to-   parvovirus
                                                Cleaner                                                  (HN); Food                 kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      71847-2         Sodium                    Klor-Kleen      Medentech        10         Dilutable     Hard      Healthcare;     Kills a      Feline           03/26/2020
                      dichloroisocyanurate                      LTD                                       Nonporous Institutional   harder-to-   calicivirus;
                                                                                                          (HN)                      kill         Norovirus
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      777-102         Sodium hypochlorite       Lysol® Brand    Reckitt          5          Ready-to-use Hard      Healthcare; Kills a           Rhinovirus       03/26/2020
                                                Toilet Bowl     Benckiser LLC                            Nonporous Institutional; harder-to-
                                                Cleaner with                                             (HN)      Residential kill

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           84 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                Bleach                                                                            pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      777-104         Hydrochloric acid         Vanity GP       Reckitt          10         Ready-to-use Hard      Healthcare; Kills a          Poliovirus       03/26/2020
                                                                Benckiser LLC                            Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      84526-1         Hydrogen peroxide;        HaloSpray       Halosil          10         Ready-to-use Hard      Healthcare; Kills a          Feline           03/26/2020
                      Silver                                    International                            Nonporous Institutional; harder-to-    calicivirus;
                                                                Inc                                      (HN)      Residential kill             Norovirus
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      88089-2         Hydrogen peroxide;        Peridox         BioMed           2          Dilutable     Hard      Healthcare; Kills a         Feline           03/26/2020
                      Peroxyacetic acid                         Protect LLC                               Nonporous Institutional; harder-to-   calicivirus;
                      (Peracetic acid)                                                                    (HN)      Residential kill            Norovirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      88089-4         Hydrogen peroxide;        PeridoxRTU™     BioMed           3          Ready-to-use Hard      Healthcare; Kills a          Canine           03/26/2020
                      Peroxyacetic acid                         Protect LLC                              Nonporous Institutional; harder-to-    parvovirus
                      (Peracetic acid)                                                                   (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          85 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      88494-2         Ethanol (Ethyl alcohol);   Wedge          North            1          Ready-to-use Hard       Healthcare;     Kills a      Poliovirus       03/26/2020
                      Quaternary ammonium        Disinfectant   American                                 Nonporous Institutional;   harder-to-
                                                 Wipes          Infection                                (HN); Food Residential     kill
                                                                Control Ltd                              Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      9480-11         Quaternary ammonium        BackSpray      Professional     5          Ready-to-use Hard      Healthcare; Kills a           Feline           03/26/2020
                                                 RTU            Disposables                              Nonporous Institutional; harder-to-     calicivirus;
                                                                International                            (HN)      Residential kill              Norovirus
                                                                Inc                                                               pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      10324-59        Quaternary ammonium        Maquat 64      Mason            10         Dilutable     Hard      Healthcare; Kills a       Human               03/19/2020
                                                                Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      1130-15         Quaternary ammonium;       Weiman         Weiman           3          Ready-to-use Hard       Healthcare;     Kills a     Rotavirus         03/19/2020
                      Isopropanol (Isopropyl     Germicidal     Products LLC                             Nonporous Institutional;   harder-to-
                      alcohol)                   Solution                                                (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-233        Quaternary ammonium        Multi-Purpose Ecolab Inc        10         Dilutable     Hard       Healthcare;    Kills a      Feline           03/19/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           86 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                Disinfectant                                              Nonporous Institutional; harder-to-  calicivirus
                                                Cleaner                                                   (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-120        Sodium hypochlorite       CRB             The Clorox       10         Dilutable     Hard      Healthcare; Kills a        Canine             03/19/2020
                                                                Company                                   Nonporous Institutional; harder-to-  parvovirus
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      675-55          Citric acid               Lysol®          Reckitt          5          Ready-to-use Hard       Healthcare;     Kills a     Poliovirus        03/19/2020
                                                Bathroom        Benckiser LLC                            Nonporous Institutional;   harder-to-
                                                Cleaner                                                  (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70144-1         Quaternary ammonium;      Opti-Cide 3®    Micro-           2          Ready-to-use Hard         Healthcare;   Kills a      Rotavirus;       03/19/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           87 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-       Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2         Added to
         Number                                                                  minutes)                                            product       (COVID-19),       List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                      Isopropanol (Isopropyl                    Scientific LLC                            Nonporous Institutional; harder-to-  Rhinovirus
                      alcohol)                                                                            (HN)      Residential kill           Type 14
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      706-111         Quaternary ammonium       Claire          Claire        5             Ready-to-use Hard       Healthcare;     Kills a     Poliovirus          03/19/2020
                                                Disinfectant    Manufacturing                            Nonporous Institutional;   harder-to-
                                                Spray Q         Company                                  (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      84526-6         Hydrogen peroxide;        Halomist        Halosil          10         Ready-to-use Hard      Healthcare;      Kills a       Feline            03/19/2020
                      Silver                                    International                            Nonporous Institutional    harder-to-    calicivirus;
                                                                Inc                                      (HN)                       kill          Minute virus of
                                                                                                                                    pathogen      mice
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      85134-1         Hypochlorous acid         Envirocleanse Envirocleanse      10         Ready-to-use Hard        Healthcare;    Kills a       Norovirus         03/19/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             88 of 143
          EPA          Active Ingredient(s)         Product       Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                  Name                        Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                A               LLC                                       Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      87518-6         Sodium hypochlorite       Sporex          HSP USA LLC      1          Ready-to-use Hard       Healthcare;      Kills a     Norovirus;        03/19/2020
                                                                                                         Nonporous Institutional;    harder-to-  Canine
                                                                                                         (HN); Food Residential      kill        parvovirus
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      90150-2         Hydrogen peroxide         Binary         Tomi          15             Fog; Mist     Hard       Healthcare;     Kills a     Feline            03/19/2020
                                                Ionization     Environmental                              Nonporous Institutional;   harder-to-  calicivirus
                                                Technology     Solutions Inc                              (HN); Food Residential     kill
                                                (BIT) Solution                                            Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      91582-1         Hypochlorous acid         Danolyte        Danolyte         10         Ready-to-use Hard         Healthcare;    Kills a      Adenovirus;      03/19/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            89 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                Global Inc                                Nonporous Institutional; harder-to-  Rhinovirus
                                                                                                          (HN); Food Residential kill
                                                                                                          Contact                  pathogen
                                                                                                          Post-Rinse               than SARS-
                                                                                                          Required                 CoV-2
                                                                                                          (FCR)                    (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      9480-4          Quaternary ammonium;      Super Sani-     Professional     2          Wipe          Hard       Healthcare;    Kills a     Rhinovirus 39;     03/19/2020
                      Isopropanol (Isopropyl    Cloth           Disposables                               Nonporous Institutional   harder-to-  Adenovirus
                      alcohol)                  Germicidal      International                             (HN); Food                kill
                                                Disposable      Inc                                       Contact                   pathogen
                                                Wipe                                                      Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      9480-8          Sodium hypochlorite       Sani-Cloth      Professional     1          Wipe          Hard       Healthcare;    Kills a       Adenovirus;     03/19/2020
                                                Bleach          Disposables                               Nonporous Institutional   harder-to-    Rotavirus;
                                                Germicidal      International                             (HN); Food                kill          Canine
                                                Disposable      Inc                                       Contact                   pathogen      parvovirus;
                                                Wipe                                                      Post-Rinse                than SARS-    Hepatitis A
                                                                                                          Required                  CoV-2         virus;
                                                                                                          (FCR)                     (COVID-19);   Poliovirus Type
                                                                                                                                    Emerging      1; Rhinovirus
                                                                                                                                    viral         Type 37; Feline
                                                                                                                                    pathogen      calicivirus
                                                                                                                                    claim
      9480-9          Quaternary ammonium       AF3             Professional     3          Wipe          Hard       Healthcare;    Kills a       Rotavirus;       03/19/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            90 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                Germicidal      Disposables                               Nonporous Institutional; harder-to-  Adenovirus
                                                Disposable      International                             (HN)      Residential kill
                                                Wipe            Inc                                                                pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10324-105       Quaternary ammonium       Maquat 128-     Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                PD              Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-108       Quaternary ammonium       Maquat 256-     Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                MN              Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-112       Quaternary ammonium       Maquat 128-     Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                MN              Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-113       Quaternary ammonium       Maquat 64-      Mason            10         Dilutable     Hard      Healthcare; Kills a           Human            03/13/2020
                                                MN              Chemical                                  Nonporous Institutional; human          coronavirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            91 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-114       Quaternary ammonium       Maquat 32-      Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human              03/13/2020
                                                MN              Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-115       Quaternary ammonium       Maquat 750-     Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                 03/13/2020
                                                M               Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-140       Quaternary ammonium       Maquat          Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human              03/13/2020
                                                MQ2525M-        Chemical                                  Nonporous Institutional;   human       coronavirus
                                                CPV             Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-142       Quaternary ammonium       Maquat     Mason                 10         Dilutable     Hard       Healthcare;     Kills a     Human              03/13/2020
                                                MQ2525M-14 Chemical                                       Nonporous Institutional;   human       coronavirus
                                                           Company                                        (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             92 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      10324-156       Quaternary ammonium       Maquat 512-     Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                NHQ             Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-164       Quaternary ammonium       Maquat 256-     Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                PD              Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-166       Quaternary ammonium       Maquat 32       Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                                Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-167       Quaternary ammonium       Maquat 32-      Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                PD              Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-177       Quaternary ammonium       Maquat 705-     Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                M               Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            93 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites       Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                        this          CoV-2        Added to
         Number                                                                  minutes)                                              product      (COVID-19),      List N
                                                                                                                                      on List N?       follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                          Required                    CoV-2
                                                                                                          (FCR);                      (COVID-19)
                                                                                                          Porous (P)
                                                                                                          (laundry
                                                                                                          presoak
                                                                                                          only)
      10324-194       Quaternary ammonium       Maquat          Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                 03/13/2020
                                                2420-10         Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-198       Quaternary ammonium       Maquat          Mason            10         Dilutable     Food       Healthcare;      Kills a     Human             03/13/2020
                                                702.5-M         Chemical                                  Contact    Institutional;   human       coronavirus
                                                                Company                                   Post-Rinse Residential      coronavirus
                                                                                                          Required                    similar
                                                                                                          (FCR);                      SARS-
                                                                                                          Porous (P)                  CoV-2
                                                                                                          (laundry                    (COVID-19)
                                                                                                          presoak
                                                                                                          only)
      10324-230       Hydrogen peroxide;        Maguard         Mason            1          Dilutable     Hard      Healthcare; Kills a       Human                 03/13/2020
                      Peroxyacetic acid         1522            Chemical                                  Nonporous Institutional; human      coronavirus
                      (Peracetic acid)                          Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-57        Quaternary ammonium       Maquat 42       Mason            10         Dilutable     Hard      Healthcare; Kills a     Human                   03/13/2020
                                                                Chemical                                  Nonporous Institutional; human    coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             94 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      10324-58        Quaternary ammonium       Maquat 128      Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-63        Quaternary ammonium       Maquat 10       Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-71        Quaternary ammonium       Maquat 280      Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-72        Quaternary ammonium       Maquat 615-     Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                HD              Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-80        Quaternary ammonium       Maquat 5.5-M Mason               10         Dilutable     Hard        Healthcare;    Kills a      Human            03/13/2020

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            95 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-93        Quaternary ammonium       Maquat 64-      Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                PD              Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-94        Quaternary ammonium       Maquat 20-M     Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                                Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-96        Quaternary ammonium       Maquat 50-      Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                DS              Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-99        Quaternary ammonium       Maquat 10-      Mason            10         Dilutable     Hard      Healthcare; Kills a     Human                  03/13/2020
                                                PD              Chemical                                  Nonporous Institutional; human    coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            96 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    (COVID-19)
      10492-5         Quaternary ammonium;      Discide Ultra   Palmero          0.5 (30    Ready-to-use Hard      Healthcare; Kills a       Human                03/13/2020
                      Isopropanol (Isopropyl    Disinfecting    Healthcare       seconds)                Nonporous Institutional; human      coronavirus
                      alcohol)                  Spray           LLC                                      (HN)      Residential coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      11346-4         Quaternary ammonium       Clorox QS       The Clorox       2          Ready-to-use Hard       Healthcare;     Kills a     Human             03/13/2020
                                                                Company                                  Nonporous Residential      human       coronavirus
                                                                                                         (HN); Food                 coronavirus
                                                                                                         Contact                    similar
                                                                                                         Post-Rinse                 SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      1672-67         Sodium hypochlorite       Austin's A-1    James Austin     5          Dilutable     Hard      Healthcare; Kills a       Human               03/13/2020
                                                Concentrated    Company                                   Nonporous Institutional; human      coronavirus
                                                Bleach 8.25%                                              (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      1677-204        Octanoic acid             65              Ecolab Inc       2          Dilutable     Hard      Healthcare;     Kills a     Human             03/13/2020
                                                Disinfecting                                              Nonporous Institutional   human       coronavirus
                                                Heavy Duty                                                (HN)                      coronavirus
                                                Acid                                                                                similar
                                                Bathroom                                                                            SARS-
                                                Cleaner                                                                             CoV-2
                                                                                                                                    (COVID-19)
      1677-241        Sodium hypochlorite       Hydris          Ecolab Inc       5          Ready-to-use Hard      Healthcare;      Kills a     Human             03/13/2020
                                                                                                         Nonporous Institutional    human       coronavirus
                                                                                                         (HN)                       coronavirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           97 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1839-176        Quaternary ammonium       Liquid-pak      Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Neutral         Company                                   Nonporous Institutional;   human       coronavirus
                                                Disinfectant                                              (HN); Food Residential     coronavirus
                                                Cleaner                                                   Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1839-190        Quaternary ammonium       Stepan          Stepan           10         Wipe          Hard      Healthcare; Kills a       Human                03/13/2020
                                                Disinfectant    Company                                   Nonporous Institutional; human      coronavirus
                                                Wipe                                                      (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      1839-214        Quaternary ammonium       SC-NDC-256      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                                Company                                   Nonporous Institutional;   human       coronavirus
                                                                                                          (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1839-78         Quaternary ammonium       NP 3.2          Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Detergent/      Company                                   Nonporous Institutional;   human       coronavirus
                                                disinfectant                                              (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            98 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      1839-79         Quaternary ammonium       NP 4.5          Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Detergent/      Company                                   Nonporous Institutional;   human       coronavirus
                                                disinfectant                                              (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1839-81         Quaternary ammonium       NP 9.0          Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Detergent/      Company                                   Nonporous Institutional;   human       coronavirus
                                                disinfectant                                              (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      3862-191        Quaternary ammonium       Assure          ABC              10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Compounding                               Nonporous Institutional; human      coronavirus
                                                                Co Inc                                    (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      4091-23         Sodium hypochlorite;      Mold Armor      W.M. Barr &      0.5 (30    Ready-to-use Hard      Institutional; Kills a     Human                03/13/2020
                      Sodium carbonate          Formula 400     Company Inc      seconds)                Nonporous Residential human          coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      42964-17        Quaternary ammonium;      Asepticare      Airkem           2          Ready-to-use Hard      Healthcare; Kills a     Human                   03/13/2020
                      Ethanol (Ethyl alcohol)                   professional                             Nonporous Institutional; human    coronavirus
                                                                products                                 (HN)      Residential coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            99 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      46781-6         Quaternary ammonium;      Cavicide        Metrex           2          Ready-to-use Hard      Healthcare; Kills a       Human               03/13/2020
                      Isopropanol (Isopropyl                    Research                                 Nonporous Institutional; human      coronavirus
                      alcohol)                                                                           (HN)      Residential coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      4822-606        L-Lactic acid             Fangio          S.C. Johnson     10         Ready-to-use Hard      Institutional; Kills a     Human              03/13/2020
                                                                & Son Inc                                Nonporous Residential human          coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      4822-607        Quaternary ammonium       Lauda           S.C. Johnson     5          Ready-to-use Hard       Institutional; Kills a     Human             03/13/2020
                                                                & Son Inc                                Nonporous Residential human           coronavirus
                                                                                                         (HN); Food                coronavirus
                                                                                                         Contact                   similar
                                                                                                         Post-Rinse                SARS-
                                                                                                         Required                  CoV-2
                                                                                                         (FCR)                     (COVID-19)
      4822-608        L-Lactic acid             Gurney          S.C. Johnson     5          Ready-to-use Hard      Institutional; Kills a     Human              03/13/2020
                                                                & Son Inc                                Nonporous Residential human          coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      4822-609        Quaternary ammonium       Stewart         S.C. Johnson     3          Ready-to-use Hard      Institutional; Kills a       Human            03/13/2020
                                                                & Son Inc                                Nonporous Residential human            coronavirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         100 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          (HN)                      coronavirus
                                                                                                                                    similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      54289-4         Peroxyacetic acid         Peraclean 15 Evonik              1          Dilutable     Hard      Healthcare;     Kills a     Human              03/13/2020
                      (Peracetic acid)          (Peroxyacetic Corporation                                 Nonporous Institutional   human       coronavirus
                                                Acid Solution)                                            (HN)                      coronavirus
                                                                                                                                    similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      56392-10        Sodium hypochlorite       Caltech Swat    Clorox           2          Ready-to-use Hard       Healthcare;     Kills a     Human              03/13/2020
                                                200 9B          Professional                             Nonporous Institutional    human       coronavirus
                                                                Products                                 (HN); Food                 coronavirus
                                                                Company                                  Contact                    similar
                                                                                                         Post-Rinse                 SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      5813-103        Sodium hypochlorite       CGB3            The Clorox       5          Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Company                                   Nonporous Institutional; human      coronavirus
                                                                                                          (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      5813-104        Sodium hypochlorite       CGB4            The Clorox       5          Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Company                                   Nonporous Institutional; human      coronavirus
                                                                                                          (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           101 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
      5813-106        Sodium hypochlorite       Axl             The Clorox       1          Ready-to-use Hard      Residential    Kills a     Human              03/13/2020
                                                                Company                                  Nonporous                human       coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      5813-50         Sodium hypochlorite       Ultra Clorox  The Clorox         5          Dilutable     Hard      Healthcare; Kills a       Human              03/13/2020
                                                Brand Regular Company                                     Nonporous Institutional; human      coronavirus
                                                Bleach                                                    (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      5813-73         Quaternary ammonium       Clorox          The Clorox       0.5 (30    Ready-to-use Hard      Institutional; Kills a     Human              03/13/2020
                                                Everest         Company          seconds)                Nonporous Residential human          coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      5813-86         Glycolic acid             CBW             The Clorox       10         Impregnated   Hard      Residential   Kills a     Human              03/13/2020
                                                                Company                     materials     Nonporous               human       coronavirus
                                                                                                          (HN)                    coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      5813-98         Sodium hypochlorite       Lite            The Clorox       1          Ready-to-use Hard       Institutional; Kills a     Human             03/13/2020
                                                                Company                                  Nonporous Residential human           coronavirus
                                                                                                         (HN); Food                coronavirus
                                                                                                         Contact                   similar
                                                                                                         Post-Rinse                SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         102 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      5813-99         Sodium hypochlorite       Wave            The Clorox       1          Wipe          Hard      Institutional; Kills a     Human               03/13/2020
                                                                Company                                   Nonporous Residential human          coronavirus
                                                                                                          (HN)                     coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      61178-5         Quaternary ammonium       CCX-151         Microgen Inc     10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                                                                          Nonporous Institutional; human      coronavirus
                                                                                                          (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      6198-4          Quaternary ammonium       Q. A.           National         10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Concentrated    Chemicals Inc                             Nonporous Institutional;   human       coronavirus
                                                Solution                                                  (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      67619-10        Quaternary ammonium       CPPC Everest Clorox              10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                             Professional                                 Nonporous Institutional;   human       coronavirus
                                                             Products                                     (HN); Food Residential     coronavirus
                                                             Company                                      Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      67619-11        Sodium hypochlorite       CPPC Shower Clorox               1          Ready-to-use Hard      Healthcare; Kills a            Human            03/13/2020
                                                            Professional                                 Nonporous Institutional; human           coronavirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           103 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                Products                                  (HN); Food Residential    coronavirus
                                                                Company                                   Contact                   similar
                                                                                                          Post-Rinse                SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      67619-13        Sodium hypochlorite       CPPC Storm      Clorox           1          Ready-to-use Hard       Healthcare;     Kills a     Human              03/13/2020
                                                                Professional                             Nonporous Institutional;   human       coronavirus
                                                                Products                                 (HN); Food Residential     coronavirus
                                                                Company                                  Contact                    similar
                                                                                                         Post-Rinse                 SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      67619-27        Sodium hypochlorite       Buster          Clorox           5          Ready-to-use Hard      Healthcare; Kills a       Human                 03/13/2020
                                                                Professional                             Nonporous Institutional; human      coronavirus
                                                                Products                                 (HN)      Residential coronavirus
                                                                Company                                                           similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      67619-28        Sodium hypochlorite       Milo            Clorox           5          Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Professional                              Nonporous Institutional; human      coronavirus
                                                                Products                                  (HN)      Residential coronavirus
                                                                Company                                                            similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      67619-8         Sodium hypochlorite       CPPC Ultra      Clorox           5          Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                Bleach 2        Professional                              Nonporous Institutional; human      coronavirus
                                                                Products                                  (HN)      Residential coronavirus
                                                                Company                                                            similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           104 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      70590-2         Sodium hypochlorite       Bleach-rite     Current          1          Ready-to-use Hard      Healthcare;      Kills a     Human             03/13/2020
                                                Disinfecting    Technologies                             Nonporous Institutional    human       coronavirus
                                                Spray With      Inc                                      (HN)                       coronavirus
                                                Bleach                                                                              similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      70627-15        Quaternary ammonium       Warrior         Diversey Inc     10         Dilutable     Hard       Healthcare;    Kills a     Human             03/13/2020
                                                                                                          Nonporous Institutional   human       coronavirus
                                                                                                          (HN); Food                coronavirus
                                                                                                          Contact                   similar
                                                                                                          Post-Rinse                SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      70627-2         Quaternary ammonium       Disinfectant    Diversey Inc     2          Ready-to-use Hard       Healthcare;     Kills a     Human             03/13/2020
                                                D.C. 100                                                 Nonporous Institutional    human       coronavirus
                                                                                                         (HN); Food                 coronavirus
                                                                                                         Contact                    similar
                                                                                                         Post-Rinse                 SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      70627-23        Quaternary ammonium       Virex™ II/ 64   Diversey Inc     10         Dilutable     Hard       Healthcare;    Kills a     Human             03/13/2020
                                                                                                          Nonporous Institutional   human       coronavirus
                                                                                                          (HN); Food                coronavirus
                                                                                                          Contact                   similar
                                                                                                          Post-Rinse                SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      70627-6         Phenolic                  Phenolic        Diversey Inc     10         Dilutable     Hard       Healthcare;    Kills a     Human             03/13/2020
                                                Disinfectant                                              Nonporous Institutional   human       coronavirus
                                                HG                                                        (HN); Food                coronavirus
                                                                                                          Contact                   similar
                                                                                                          Post-Rinse                SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          105 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      70627-63        Quaternary ammonium       512 Sanitizer   Diversey Inc     10         Dilutable     Hard      Healthcare;     Kills a     Human             03/13/2020
                                                                                                          Nonporous Institutional   human       coronavirus
                                                                                                          (HN)                      coronavirus
                                                                                                                                    similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      70627-78        Hydrogen peroxide         Suretouch       Diversey Inc     5          Ready-to-use Hard      Healthcare;      Kills a     Human             03/13/2020
                                                                                                         Nonporous Institutional    human       coronavirus
                                                                                                         (HN)                       coronavirus
                                                                                                                                    similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      74559-6         Hydrogen peroxide         Oxy-res       Virox              5          Dilutable     Hard      Healthcare; Kills a       Human               03/13/2020
                                                (Concentrate) Technologies                                Nonporous Institutional; human      coronavirus
                                                              Inc                                         (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      74559-8         Hydrogen peroxide         Accel 5 RTU     Virox            5          Ready-to-use Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Technologies                             Nonporous Institutional; human      coronavirus
                                                                Inc                                      (HN)      Residential coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      777-136         Ethanol (Ethyl alcohol)   Lysol®        Reckitt            0.5 (30    Ready-to-use Hard      Healthcare; Kills a           Human            03/13/2020
                                                Neutra Air® 2 Benckiser LLC      seconds)                Nonporous Institutional; human          coronavirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          106 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact     Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in       Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                in 1                                                       (HN); Food Residential    coronavirus
                                                                                                           Contact                   similar
                                                                                                           Post-Rinse                SARS-
                                                                                                           Required                  CoV-2
                                                                                                           (FCR)                     (COVID-19)
      74986-5         Sodium chlorite           Selectrocide    Selective        10          Solid         Hard      Healthcare;     Kills a     Human              03/13/2020
                                                5g              Micro                                      Nonporous Institutional   human       coronavirus
                                                                Technologies                               (HN)                      coronavirus
                                                                LLC                                                                  similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      777-130         Quaternary ammonium       Caterpillar     Reckitt          2.5 (2      Wipe          Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Benckiser LLC    minutes &                 Nonporous Institutional; human      coronavirus
                                                                                 30                        (HN)      Residential coronavirus
                                                                                 seconds)                                           similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      8383-14         Hydrogen peroxide;        PeridoxRTU™     Contec Inc       0.5 (30     Wipe          Hard      Healthcare;     Kills a     Human              03/13/2020
                      Peroxyacetic acid         (Brand) One-                     seconds)                  Nonporous Institutional   human       coronavirus
                      (Peracetic acid)          step                                                       (HN)                      coronavirus
                                                Germicidal                                                                           similar
                                                Wipes                                                                                SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      777-66          Quaternary ammonium       Lysol® Brand    Reckitt          2           Ready-to-use Hard      Healthcare; Kills a       Human                 03/13/2020
                                                All Purpose     Benckiser LLC                             Nonporous Institutional; human      coronavirus
                                                Cleaner                                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            107 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      777-82          Quaternary ammonium       Lysol® Brand    Reckitt          10         Dilutable     Hard      Institutional; Kills a     Human              03/13/2020
                                                Deodorizing     Benckiser LLC                             Nonporous Residential human          coronavirus
                                                Disinfectant                                              (HN)                     coronavirus
                                                Cleaner                                                                            similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      777-91          Quaternary ammonium       Lysol®          Reckitt          2          Ready-to-use Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Kitchen Pro     Benckiser LLC                            Nonporous Institutional;   human       coronavirus
                                                Antibacterial                                            (HN); Food Residential     coronavirus
                                                Cleaner                                                  Contact                    similar
                                                                                                         Post-Rinse                 SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      8383-7          Phenolic                  Sporicidin      Contec Inc       5          Wipe          Hard      Healthcare; Kills a       Human               03/13/2020
                                                (Brand)                                                   Nonporous Institutional; human      coronavirus
                                                Disinfectant                                              (HN)      Residential coronavirus
                                                Towelettes                                                                         similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      85343-1         Quaternary ammonium       Teccare         Talley        10            Dilutable     Hard      Healthcare; Kills a       Human               03/13/2020
                                                Control         Environmental                             Nonporous Institutional; human      coronavirus
                                                                Care Limited                              (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      88494-1         Quaternary ammonium;      Wedge           North            1          Dilutable     Hard      Healthcare; Kills a     Human                 03/13/2020
                      Ethanol (Ethyl alcohol)   Disinfectant    American                                  Nonporous Institutional; human    coronavirus
                                                                Infection                                 (HN)      Residential coronavirus
                                                                Control LTD                                                        similar
                                                                                                                                   SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          108 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      89896-2         Hypochlorous acid         Cleansmart      Simple           10         Ready-to-use Hard       Healthcare;     Kills a     Human             03/13/2020
                                                                Science                                  Nonporous Institutional;   human       coronavirus
                                                                Limited                                  (HN); Food Residential     coronavirus
                                                                                                         Contact                    similar
                                                                                                         No Rinse                   SARS-
                                                                                                         (FCNR)                     CoV-2
                                                                                                                                    (COVID-19)
      89900-1         Hydrogen peroxide         Nathan 2        S.C. Johnson     5          Ready-to-use Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Professional                             Nonporous Institutional; human      coronavirus
                                                                                                         (HN)      Residential coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      90287-1         Quaternary ammonium       Maquat 25.6-    VI-JON Inc       10         Dilutable     Hard      Healthcare; Kills a       Human               03/13/2020
                                                PDX                                                       Nonporous Institutional; human      coronavirus
                                                                                                          (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      9402-14         Hydrogen peroxide;   Hitman Spray         Kimberly-Clark 5            Ready-to-use Hard      Institutional; Kills a     Human               03/13/2020
                      Ammonium carbonate;                       Global Sales                             Nonporous Residential human          coronavirus
                      Ammonium bicarbonate                      LLC                                      (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      9402-15         Hydrogen peroxide;        Victor Spray    Kimberly-Clark 5            Pressurized   Hard      Healthcare; Kills a          Human            03/13/2020
                      Ammonium carbonate;                       Global Sales                liquid        Nonporous Institutional; human         coronavirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          109 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                      Ammonium bicarbonate                      LLC                                       (HN)        Residential    coronavirus
                                                                                                                                     similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      9402-17         Hydrogen peroxide;   Hitman Wipe          Kimberly-Clark 6            Wipe          Hard      Institutional; Kills a     Human                03/13/2020
                      Ammonium carbonate;                       Global Sales                              Nonporous Residential human          coronavirus
                      Ammonium bicarbonate                      LLC                                       (HN)                     coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      9480-5          Quaternary ammonium       Sani-cloth      Professional     3          Wipe          Hard       Healthcare;     Kills a     Human              03/13/2020
                                                Germicidal      Disposables                               Nonporous Institutional;   human       coronavirus
                                                Disposable      International                             (HN); Food Residential     coronavirus
                                                Cloth           Inc                                       Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      5813-58         Quaternary ammonium       Spruce-ups      The Clorox       4          Wipe          Hard      Institutional; Kills a     Rotavirus            03/13/2020
                                                                Company                                   Nonporous Residential harder-to-
                                                                                                          (HN)                     kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1677-250        Hydrogen peroxide;        Synergex        Ecolab Inc       5          Dilutable     Hard      Institutional    Kills a       Reovirus         03/13/2020
                      Peroxyoctanoic acid;                                                                Nonporous                  harder-to-
                      Peroxyacetic acid                                                                   (HN)                       kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            110 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                      (Peracetic acid)                                                                                              pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      37549-1         Sodium hypochlorite       Micro-kill      Medline          0.5 (30    Wipe          Hard      Healthcare; Kills a        Norovirus           03/13/2020
                                                Bleach          Industries Inc   seconds)                 Nonporous Institutional; harder-to-
                                                Germicidal                                                (HN)      Residential kill
                                                Bleach Wipes                                                                       pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      37549-2         Sodium hypochlorite       Micro-kill      Medline          0.5 (30    Ready-to-use Hard       Healthcare;     Kills a     Norovirus          03/13/2020
                                                Bleach          Industries Inc   seconds)                Nonporous Institutional;   harder-to-
                                                Solution                                                 (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      44446-23        Quaternary ammonium       Germ Away       Quest          10           Ready-to-use Hard      Healthcare; Kills a            Canine           03/13/2020
                                                                Specialty Corp                           Nonporous Institutional; harder-to-      parvovirus
                                                                                                         (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           111 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      46781-12        Quaternary ammonium;       Cavicide 1     Metrex           3          Ready-to-use Hard      Healthcare; Kills a           Adenovirus;      03/13/2020
                      Ethanol (Ethyl alcohol);                  Research                                 Nonporous Institutional; harder-to-     Rotavirus;
                      Isopropanol (Isopropyl                                                             (HN)      Residential kill              Feline
                      alcohol)                                                                                                    pathogen       calicivirus
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      46781-13        Quaternary ammonium;       Caviwipes 1    Metrex           3          Wipe          Hard      Healthcare; Kills a        Adenovirus         03/13/2020
                      Ethanol (Ethyl alcohol);                  Research                                  Nonporous Institutional; harder-to-
                      Isopropanol (Isopropyl                                                              (HN)      Residential kill
                      alcohol)                                                                                                     pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      46781-14        Sodium hypochlorite        Caviwipes      Metrex           3          Wipe          Hard       Healthcare; Kills a         Feline           03/13/2020
                                                 Bleach         Research                                  Nonporous Institutional; harder-to-    calicivirus
                                                                                                          (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          112 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          Contact                  pathogen
                                                                                                          Post-Rinse               than SARS-
                                                                                                          Required                 CoV-2
                                                                                                          (FCR)                    (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      46781-15        Sodium hypochlorite       Cavicide        Metrex           3          Ready-to-use Hard      Healthcare; Kills a        Poliovirus;         03/13/2020
                                                Bleach          Research                                 Nonporous Institutional; harder-to-  Rhinovirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      5813-100        Sodium hypochlorite       Puma            The Clorox       10         Dilutable     Hard      Healthcare; Kills a        Canine             03/13/2020
                                                                Company                                   Nonporous Institutional; harder-to-  parvovirus
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-102        Sodium hypochlorite       CGB1            The Clorox       10         Dilutable     Hard      Healthcare; Kills a          Canine           03/13/2020
                                                                Company                                   Nonporous Institutional; harder-to-    parvovirus
                                                                                                          (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          113 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-109        Quaternary ammonium       Say Q           The Clorox       10         Ready-to-use Hard      Institutional; Kills a     Rotavirus           03/13/2020
                                                                Company                                  Nonporous Residential harder-to-
                                                                                                         (HN)                     kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      5813-118        Quaternary ammonium       Dash            The Clorox       10         Ready-to-use Hard      Residential     Kills a     Rotavirus          03/13/2020
                                                                Company                                  Nonporous                 harder-to-
                                                                                                         (HN)                      kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6659-3          Quaternary ammonium       Spray Nine      ITW Permatex     0.5 (30    Ready-to-use Hard       Healthcare; Kills a          Norovirus;       03/13/2020
                                                                Inc              seconds)                Nonporous Institutional; harder-to-     Rhinovirus;
                                                                                                         (HN); Food Residential kill             Poliovirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          114 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      74559-10        Hydrogen peroxide         Oxy-1 Wipes     Virox            0.5 (30    Wipe          Hard      Healthcare; Kills a        Poliovirus          03/13/2020
                                                                Technologies     seconds)                 Nonporous Institutional; harder-to-
                                                                Inc                                       (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-20        Quaternary ammonium       Rex             Clorox           10         Ready-to-use Hard       Healthcare;     Kills a     Hepatitis A        03/13/2020
                                                                Professional                             Nonporous Institutional;   harder-to-  virus
                                                                Products                                 (HN); Food Residential     kill
                                                                Company                                  Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      67619-26        Sodium hypochlorite       Boris           Clorox           10         Dilutable     Hard      Healthcare; Kills a           Canine           03/13/2020
                                                                Professional                              Nonporous Institutional; harder-to-     parvovirus
                                                                Products                                  (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           115 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                Company                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-35        Peroxyacetic acid         Blacksmith      Clorox           1          Ready-to-use Hard      Healthcare;     Kills a     Rhinovirus         03/13/2020
                      (Peracetic acid);                         Professional                             Nonporous Institutional   harder-to-
                      Hydrogen peroxide                         Products                                 (HN)                      kill
                                                                Company                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-41        Quaternary ammonium       PPD Dash        Clorox           10         Dilutable     Hard      Healthcare; Kills a        Rotavirus          03/13/2020
                                                                Professional                              Nonporous Institutional; harder-to-
                                                                Products                                  (HN)      Residential kill
                                                                Company                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-9         Quaternary ammonium       PJW-622         Clorox           3          Wipe          Hard      Healthcare; Kills a          Rotavirus        03/13/2020
                                                                Professional                              Nonporous Institutional; harder-to-
                                                                Products                                  (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          116 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                Company                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-277        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard      Healthcare; Kills a        Norovirus          03/13/2020
                                                205M-1.30                                                 Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-303        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard      Healthcare; Kills a        Norovirus          03/13/2020
                                                205M-5.2                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-362        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a          Norovirus        03/13/2020
                                                MB5A-128                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          117 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-363        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a        Norovirus          03/13/2020
                                                MB5A-64                                                   Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-366        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a        Norovirus          03/13/2020
                                                MB5N-64                                                   Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      74559-1         Hydrogen peroxide         Accel TB        Virox            1          Ready-to-use Hard      Healthcare; Kills a           Poliovirus;      03/13/2020
                                                                Technologies                             Nonporous Institutional; harder-to-     Feline
                                                                Inc                                      (HN)      Residential kill              calicivirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          118 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      74559-9         Hydrogen peroxide         Oxy-1 RTU       Virox            0.5 (30    Ready-to-use Hard      Healthcare; Kills a        Poliovirus          03/13/2020
                                                                Technologies     seconds)                Nonporous Institutional; harder-to-
                                                                Inc                                      (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      74559-3         Hydrogen peroxide         Accel TB        Virox            1          Wipe          Hard      Healthcare; Kills a        Poliovirus         03/13/2020
                                                Wipes           Technologies                              Nonporous Institutional; harder-to-
                                                                Inc                                       (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      74559-4         Hydrogen peroxide         Accel         Virox              5          Dilutable     Hard      Healthcare; Kills a          Poliovirus       03/13/2020
                                                (Concentrate) Technologies                                Nonporous Institutional; harder-to-
                                                Disinfectant  Inc                                         (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          119 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites    Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                Cleaner                                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      83614-1         Quaternary ammonium       Byotrol 24      Byotrol Inc      5          Ready-to-use Hard      Healthcare; Kills a        Feline              03/13/2020
                                                                                                         Nonporous Institutional; harder-to-  calicivirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      84150-2         Ethanol (Ethyl alcohol)   Mitersaw        GOJO             5          Wipe          Hard      Institutional; Kills a     Feline             03/13/2020
                                                                Industries Inc                            Nonporous Residential harder-to-     calicivirus
                                                                                                          (HN)                     kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      87742-1         Thymol                    Thymox          Laboratorie      4          Ready-to-use Hard       Healthcare; Kills a          Norovirus        03/13/2020
                                                Disinfectant    M2                                       Nonporous Institutional; harder-to-
                                                Spray                                                    (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          120 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Contact                   pathogen
                                                                                                          No Rinse                  than SARS-
                                                                                                          (FCNR)                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      777-70          Quaternary ammonium       Lysol® Brand    Reckitt          0.5 (30    Ready-to-use Hard      Institutional; Kills a     Rotavirus            03/03/2020
                                                Cling & Fresh   Benckiser LLC    seconds)                Nonporous Residential harder-to-
                                                Toilet Bowl                                              (HN)                     kill
                                                Cleaner                                                                           pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      1677-129        Hydrogen peroxide;        Oxonia Active Ecolab Inc         10         Dilutable     Hard      Healthcare;     Kills a     Poliovirus         03/03/2020
                      Peroxyacetic acid                                                                   Nonporous Institutional   harder-to-
                      (Peracetic acid)                                                                    (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-226        Hydrogen peroxide;        Virasept        Ecolab Inc       4          Ready-to-use Hard       Healthcare;     Kills a       Norovirus;       03/03/2020
                      Octanoic acid;                                                                     Nonporous Institutional    harder-to-    Rhinovirus
                      Peroxyacetic acid                                                                  (HN); Food                 kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           121 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                      (Peracetic acid)                                                                    Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-235        Sodium hypochlorite       Bleach          Ecolab Inc       1          Ready-to-use Hard      Healthcare;      Kills a       Murine           03/03/2020
                                                Disinfectant                                             Nonporous Institutional    harder-to-    norovirus;
                                                Cleaner                                                  (HN)                       kill          Poliovirus;
                                                                                                                                    pathogen      Rhinovirus
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-237        Hydrogen peroxide;        Oxycide Daily   Ecolab Inc       3          Dilutable     Hard      Healthcare;     Kills a     Feline             03/03/2020
                      Peroxyacetic acid         Disinfectant                                              Nonporous Institutional   harder-to-  calicivirus;
                      (Peracetic acid)          Cleaner                                                   (HN)                      kill        Rhinovirus
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-238        Hydrogen peroxide         Peroxide        Ecolab Inc       2          Dilutable     Hard      Healthcare;     Kills a       Norovirus        03/03/2020
                                                Multi Surface                                             Nonporous Institutional   harder-to-
                                                Cleaner and                                               (HN)                      kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           122 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                Disinfectant                                                                       pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1677-249        Isopropanol (Isopropyl    Klercide        Ecolab Inc       5          Ready-to-use Hard      Healthcare;     Kills a     Rhinovirus         03/03/2020
                      alcohol)                  70/30 IPA                                                Nonporous Institutional   harder-to-
                                                                                                         (HN)                      kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      777-83          Sodium hypochlorite       Lysol® Brand    Reckitt          0.5 (30    Ready-to-use Hard      Healthcare; Kills a        Rhinovirus;         03/03/2020
                                                Bleach Mold     Benckiser LLC    seconds)                Nonporous Institutional; harder-to-  Norovirus
                                                And Mildew                                               (HN)      Residential kill
                                                Remover                                                                           pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      1839-220        Quaternary ammonium       SC-RTU          Stepan           5          Ready-to-use Hard       Healthcare; Kills a          Poliovirus       03/03/2020
                                                Disinfectant    Company                                  Nonporous Institutional; harder-to-
                                                Cleaner                                                  (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          123 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites    Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          Contact                  pathogen
                                                                                                          Post-Rinse               than SARS-
                                                                                                          Required                 CoV-2
                                                                                                          (FCR)                    (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1839-248        Quaternary ammonium       Stepan Spray    Stepan           5          Dilutable     Hard      Healthcare; Kills a        Rhinovirus         03/03/2020
                                                Disinfectant    Company                                   Nonporous Institutional; harder-to-
                                                Concentrate                                               (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      4091-21         Quaternary ammonium       Condor 2        W.M. Barr &      5          Ready-to-use Hard      Healthcare; Kills a        Rotavirus           03/03/2020
                                                                Company Inc                              Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      4091-22         Quaternary ammonium;      Raptor 5        W.M. Barr &      5          Ready-to-use Hard      Healthcare; Kills a           Rhinovirus       03/03/2020
                      Citric acid                               Company Inc                              Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          124 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      42182-9         Quaternary ammonium;      Firebird F130   Microban         5          Ready-to-use Hard      Healthcare; Kills a        Poliovirus;         03/03/2020
                      Ethanol (Ethyl alcohol)                   Products                                 Nonporous Institutional; harder-to-  Norovirus
                                                                Company                                  (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      47371-129       Quaternary ammonium       Formulation     H&S              10         Dilutable     Hard      Healthcare; Kills a        Adenovirus         03/03/2020
                                                HWS- 256        Chemicals                                 Nonporous Institutional; harder-to-  Type 7
                                                                Division of                               (HN)      Residential kill
                                                                Lonza LLC                                                          pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      47371-130       Quaternary ammonium       Formulation     H&S              10         Dilutable     Hard      Healthcare; Kills a          Adenovirus       03/03/2020
                                                HWS-128         Chemicals                                 Nonporous Institutional; harder-to-
                                                                Division of                               (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          125 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                Lonza LLC                                                          pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      47371-131       Quaternary ammonium       HWS-64          H&S              10         Dilutable     Hard      Healthcare; Kills a        Adenovirus         03/03/2020
                                                                Chemicals                                 Nonporous Institutional; harder-to-
                                                                Division of                               (HN)      Residential kill
                                                                Lonza LLC                                                          pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      47371-192       Quaternary ammonium       Formulation     H&S              10         Dilutable     Hard      Institutional; Kills a     Adenovirus         03/03/2020
                                                HWS-32          Chemicals                                 Nonporous Residential harder-to-
                                                                Division of                               (HN)                     kill
                                                                Lonza LLC                                                          pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      56392-7         Sodium hypochlorite       Clorox          Clorox           1          Ready-to-use Hard       Healthcare;    Kills a       Canine           03/03/2020
                                                Healthcare®     Professional                             Nonporous Institutional   harder-to-    parvovirus;
                                                Bleach          Products                                 (HN); Food                kill          Feline
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          126 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-        Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2          Added to
         Number                                                                  minutes)                                            product      (COVID-19),        List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                Germicidal    Company                                     Contact                  pathogen      panleukopenia
                                                Cleaner Spray                                             Post-Rinse               than SARS-    virus; Hepatitis
                                                                                                          Required                 CoV-2         A virus;
                                                                                                          (FCR)                    (COVID-19);   Norovirus;
                                                                                                                                   Emerging      Poliovirus;
                                                                                                                                   viral         Rhinovirus
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-105        Sodium hypochlorite       Clorox Multi    The Clorox       1          Ready-to-use Hard       Residential    Kills a       Rhinovirus;        03/03/2020
                                                Surface         Company                                  Nonporous                 harder-to-    Canine
                                                Cleaner +                                                (HN); Food                kill          parvovirus;
                                                Bleach                                                   Contact                   pathogen      Feline
                                                                                                         Post-Rinse                than SARS-    panleukopenia
                                                                                                         Required                  CoV-2         virus;
                                                                                                         (FCR)                     (COVID-19);   Norovirus;
                                                                                                                                   Emerging      Poliovirus
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-110        Hydrogen peroxide         Clorox Pet      The Clorox       5          Ready-to-use Hard      Healthcare; Kills a        Enterovirus     03/03/2020
                                                Solutions       Company                                  Nonporous Institutional; harder-to-  D68; Norovirus;
                                                Advanced                                                 (HN)      Residential kill           Rhinovirus
                                                Formula                                                                           pathogen
                                                Disinfecting                                                                      than SARS-
                                                Stain & Odor                                                                      CoV-2
                                                Remover                                                                           (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      5813-111        Sodium hypochlorite       Clorox          The Clorox       10         Dilutable     Hard      Healthcare; Kills a          Canine             03/03/2020
                                                Disinfecting    Company                                   Nonporous Institutional; harder-to-    parvovirus;
                                                Bleach2                                                   (HN)      Residential kill             Feline
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            127 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   pathogen    parvovirus
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-114        Sodium hypochlorite       Clorox          The Clorox       10         Dilutable     Hard      Healthcare; Kills a          Canine           03/03/2020
                                                Performance     Company                                   Nonporous Institutional; harder-to-    parvovirus;
                                                Bleach1                                                   (HN)      Residential kill             Feline
                                                                                                                                   pathogen      parvovirus
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-115        Quaternary ammonium       Clorox       The Clorox          5          Ready-to-use Hard      Residential     Kills a     Rotavirus          03/03/2020
                                                Scentiva     Company                                     Nonporous                 harder-to-
                                                Bathroom                                                 (HN)                      kill
                                                Disinfecting                                                                       pathogen
                                                Foam Cleaner                                                                       than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-21         Sodium hypochlorite       Clorox Clean    The Clorox       1          Ready-to-use Hard      Healthcare; Kills a           Norovirus;       03/03/2020
                                                Up Cleaner +    Company                                  Nonporous Institutional; harder-to-     Poliovirus
                                                Bleach                                                   (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          128 of 143
          EPA          Active Ingredient(s)       Product          Company       Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      5813-40         Quaternary ammonium       Clorox           The Clorox      10         Ready-to-use Hard      Healthcare; Kills a        Rhinovirus           03/03/2020
                                                Disinfecting     Company                                 Nonporous Institutional; harder-to-
                                                Bathroom                                                 (HN)      Residential kill
                                                Cleaner                                                                           pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      5813-89         Sodium hypochlorite       Clorox Toilet    The Clorox      10         Ready-to-use Hard      Institutional; Kills a     Rhinovirus;          03/03/2020
                                                Bowl Cleaner     Company                                 Nonporous Residential harder-to-     Rotavirus
                                                with Bleach                                              (HN)                     kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      63761-10        Quaternary ammonium;      Sterilex Ultra   Sterilex        10         Dilutable     Hard      Healthcare;     Kills a       Feline           03/03/2020
                      Sodium carbonate          Step                                                      Nonporous Institutional   harder-to-    calicivirus;
                      peroxyhydrate                                                                       (HN)                      kill          Rotavirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           129 of 143
          EPA          Active Ingredient(s)       Product          Company       Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      63761-8         Quaternary ammonium;      Sterilex Ultra   Sterilex        10         Dilutable     Hard       Healthcare;     Kills a     Feline             03/03/2020
                      Hydrogen peroxide         Disinfectant                                              Nonporous Institutional;   harder-to-  calicivirus
                                                Cleaner                                                   (HN); Food Residential     kill
                                                Solution 1                                                Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      675-54          Quaternary ammonium       Lysol® Brand     Reckitt         5          Dilutable     Hard       Healthcare;     Kills a     Rotavirus          03/03/2020
                                                Heavy Duty       Benckiser LLC                            Nonporous Institutional    harder-to-
                                                Cleaner                                                   (HN); Food                 kill
                                                Disinfectant                                              Contact                    pathogen
                                                Concentrate                                               Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      67619-16        Sodium hypochlorite       Clorox           Clorox          10         Ready-to-use Hard      Institutional; Kills a          Rotavirus;       03/03/2020
                                                Commercial       Professional                            Nonporous Residential harder-to-          Rhinovirus 39
                                                Solutions®       Products                                (HN)                     kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            130 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                Toilet Bowl     Company                                                             pathogen
                                                Cleaner with                                                                        than SARS-
                                                Bleach1                                                                             CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      67619-17        Sodium hypochlorite       Clorox          Clorox           5          Ready-to-use Hard       Healthcare;     Kills a     Norovirus          03/03/2020
                                                Commercial      Professional                             Nonporous Institutional;   harder-to-
                                                Solutions®      Products                                 (HN); Food Residential     kill
                                                Clorox®         Company                                  Contact                    pathogen
                                                Clean-Up                                                 Post-Rinse                 than SARS-
                                                Disinfectant                                             Required                   CoV-2
                                                Cleaner with                                             (FCR)                      (COVID-19);
                                                Bleach1                                                                             Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      67619-21        Quaternary ammonium;      Clorox          Clorox           10         Ready-to-use Hard      Healthcare; Kills a            Coxsackievirus; 03/03/2020
                      Ethanol (Ethyl alcohol)   Commercial      Professional                             Nonporous Institutional; harder-to-      Echovirus;
                                                Solutions®      Products                                 (HN)      Residential kill               Feline
                                                Clorox®         Company                                                           pathogen        calicivirus;
                                                Disinfecting                                                                      than SARS-      Hepatitis A
                                                Spray                                                                             CoV-2           virus;
                                                                                                                                  (COVID-19);     Poliovirus
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      67619-24        Hydrogen peroxide         Clorox          Clorox           1          Ready-to-use Hard       Healthcare; Kills a           Norovirus;       03/03/2020
                                                Commercial      Professional                             Nonporous Institutional; harder-to-      Rhinovirus;
                                                Solutions®      Products                                 (HN); Food Residential kill              Rotavirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           131 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                Hydrogen        Company                                   Contact                   pathogen
                                                Peroxide                                                  Post-Rinse                than SARS-
                                                Cleaner                                                   Required                  CoV-2
                                                Disinfectant                                              (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      67619-25        Hydrogen peroxide         Clorox          Clorox           2          Wipe          Hard      Healthcare; Kills a        Norovirus           03/03/2020
                                                Commercial      Professional                              Nonporous Institutional; harder-to-
                                                Solutions®      Products                                  (HN)      Residential kill
                                                Hydrogen        Company                                                            pathogen
                                                Peroxide                                                                           than SARS-
                                                Cleaner                                                                            CoV-2
                                                Disinfectant                                                                       (COVID-19);
                                                Wipes                                                                              Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-29        Ethanol (Ethyl alcohol)   Saginaw         Clorox           5          Ready-to-use Hard       Healthcare;     Kills a       Coxsackievirus; 03/03/2020
                                                                Professional                             Nonporous Institutional;   harder-to-    Hepatitis A
                                                                Products                                 (HN); Food Residential     kill          virus;
                                                                Company                                  Contact                    pathogen      Rhinovirus;
                                                                                                         Post-Rinse                 than SARS-    Rotavirus
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      67619-30        Sodium hypochlorite       GNR             Clorox           1          Ready-to-use Hard      Healthcare; Kills a            Coxsackievirus; 03/03/2020
                                                                Professional                             Nonporous Institutional; harder-to-      Feline
                                                                Products                                 (HN)      Residential kill               calicivirus;
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           132 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type           Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                              product      (COVID-19),      List N
                                                                                                                                      on List N?       follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                Company                                                              pathogen      Feline
                                                                                                                                     than SARS-    panleukopenia
                                                                                                                                     CoV-2         virus; Minute
                                                                                                                                     (COVID-19);   virus of mice;
                                                                                                                                     Emerging      Poliovirus;
                                                                                                                                     viral         Rhinovirus
                                                                                                                                     pathogen      Type 37
                                                                                                                                     claim
      67619-33        Hydrogen peroxide         Clorox          Clorox           5          Ready-to-use Hard      Healthcare; Kills a             Enterovirus;     03/03/2020
                                                Commercial      Professional                             Nonporous Institutional; harder-to-       Norovirus;
                                                Solutions®      Products                                 (HN)      Residential kill                Rhinovirus
                                                Clorox®         Company                                                           pathogen         Type 37
                                                Disinfecting                                                                      than SARS-
                                                Biostain &                                                                        CoV-2
                                                Odor                                                                              (COVID-19);
                                                Remover                                                                           Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      67619-37        Quaternary ammonium       Clorox          Clorox           5          Wipe            Hard      Healthcare; Kills a        Norovirus          03/03/2020
                                                Healthcare®     Professional                                Nonporous Institutional; harder-to-
                                                VersaSure®      Products                                    (HN)      Residential kill
                                                Wipes           Company                                                              pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      67619-38        Quaternary ammonium       CloroxPro™      Clorox           2          Ready-to-       Hard       Healthcare; Kills a         Adenovirus       03/03/2020
                                                Clorox Total    Professional                use;            Nonporous Institutional; harder-to-
                                                360®            Products                    Electrostatic   (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            133 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                Disinfecting    Company                     spray         Contact                    pathogen
                                                Cleaner1                                    (Clorox®      Post-Rinse                 than SARS-
                                                                                            Total 360®    Required                   CoV-2
                                                                                            system)       (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-266        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard       Healthcare;     Kills a     Norovirus          03/03/2020
                                                205M-10                                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-278        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard      Healthcare; Kills a        Norovirus            03/03/2020
                                                205M- 14.08                                               Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-289        Quaternary ammonium       BARDAC          Lonza LLC        10         Ready-to-use Hard       Healthcare; Kills a            Norovirus        03/03/2020
                                                205M RTU                                                 Nonporous Institutional; harder-to-
                                                                                                         (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            134 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-302        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard       Healthcare;     Kills a     Norovirus          03/03/2020
                                                205M-2.6                                                  Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-305        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard       Healthcare;     Kills a     Norovirus          03/03/2020
                                                205M-23                                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-361        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a            Norovirus        03/03/2020
                                                MB5A-256                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            135 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-364        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a        Norovirus          03/03/2020
                                                MB5N-256                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-365        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a        Norovirus          03/03/2020
                                                MB5N-128                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-70         Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard      Healthcare; Kills a          Norovirus        03/03/2020
                                                205M-7.5                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          136 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-24        Quaternary ammonium       Virex™ II / 256 Diversey Inc     10         Dilutable     Hard       Healthcare;    Kills a     Adenovirus         03/03/2020
                                                                                                          Nonporous Institutional   harder-to-  Type 2
                                                                                                          (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-58        Hydrogen peroxide         Oxy-Team™       Diversey Inc     5          Dilutable     Hard      Healthcare;     Kills a       Canine           03/03/2020
                                                Disinfectant                                              Nonporous Institutional   harder-to-    parvovirus;
                                                Cleaner                                                   (HN)                      kill          Feline
                                                                                                                                    pathogen      picornavirus
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-60        Hydrogen peroxide         Oxivir™ Wipes Diversey Inc       1          Wipe          Hard      Healthcare; Kills a           Norovirus;      03/03/2020
                                                                                                          Nonporous Institutional; harder-to-     Poliovirus Type
                                                                                                          (HN)      Residential kill              1; Rhinovirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           137 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    pathogen    Type 14
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-72        Sodium hypochlorite       Avert           Diversey Inc     1          Dilutable     Hard      Healthcare;     Kills a       Canine          03/03/2020
                                                Sporicidal                                                Nonporous Institutional   harder-to-    parvovirus;
                                                Disinfectant                                              (HN)                      kill          Norovirus;
                                                Cleaner                                                                             pathogen      Hepatitis A
                                                                                                                                    than SARS-    virus;
                                                                                                                                    CoV-2         Poliovirus Type
                                                                                                                                    (COVID-19);   1
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-74        Hydrogen peroxide         Oxivir™ 1       Diversey Inc     1          Ready-to-use Hard      Healthcare;      Kills a       Canine           03/03/2020
                                                                                                         Nonporous Institutional    harder-to-    parvovirus;
                                                                                                         (HN)                       kill          Enterovirus
                                                                                                                                    pathogen      D68
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-77        Hydrogen peroxide         Oxivir™ 1       Diversey Inc     1          Wipe          Hard      Healthcare;     Kills a       Enterovirus      03/03/2020
                                                Wipes                                                     Nonporous Institutional   harder-to-    D68
                                                                                                          (HN)                      kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           138 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      71847-6         Sodium                    Klorsept        Medentech        1          Dilutable     Hard      Healthcare; Kills a          Hepatitis A      03/03/2020
                      dichloroisocyanurate                      LTD                                       Nonporous Institutional; harder-to-    virus;
                                                                                                          (HN)      Residential kill             Coxsackievirus
                                                                                                                                   pathogen      B3
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      71847-7         Sodium                    Klorkleen       Medentech        1          Dilutable     Hard      Healthcare; Kills a          Hepatitis A      03/03/2020
                      dichloroisocyanurate                      LTD                                       Nonporous Institutional; harder-to-    virus;
                                                                                                          (HN)      Residential kill             Coxsackievirus
                                                                                                                                   pathogen      B3
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      777-132         Hydrochloric acid         Lysol® Brand    Reckitt          10         Ready-to-use Hard      Healthcare;     Kills a       Poliovirus Type 03/03/2020
                                                Power Plus      Benckiser LLC                            Nonporous Residential     harder-to-    1
                                                Toilet Bowl                                              (HN)                      kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          139 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                Cleaner                                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1677-251        Hydrogen peroxide         Peroxide        Ecolab Inc       0.75 (45   Ready-to-use Hard      Healthcare;     Kills a     Norovirus          03/03/2020
                                                Disinfectant                     seconds)                Nonporous Institutional   harder-to-
                                                And Glass                                                (HN)                      kill
                                                Cleaner RTU                                                                        pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      777-81          Hydrochloric acid         Lysol® Brand    Reckitt          10         Ready-to-use Hard      Healthcare; Kills a        Poliovirus Type 03/03/2020
                                                Lime & Rust     Benckiser LLC                            Nonporous Institutional; harder-to-  1; Hepatitis A
                                                Toilet Bowl                                              (HN)      Residential kill           virus
                                                Cleaner                                                                           pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      777-89          Quaternary ammonium       Lysol® Brand Reckitt             3          Dilutable     Hard       Institutional; Kills a      Rotavirus WA     03/03/2020
                                                Clean & Fresh Benckiser LLC                               Nonporous Residential harder-to-
                                                Multi-surface                                             (HN); Food                kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          140 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                Cleaner                                                   Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      84150-1         Ethanol (Ethyl alcohol)   PURELL          GOJO             5          Wipe          Hard       Healthcare;     Kills a     Norovirus          03/03/2020
                                                Professional    Industries Inc                            Nonporous Institutional;   harder-to-
                                                Surface                                                   (HN); Food Residential     kill
                                                Disinfectant                                              Contact                    pathogen
                                                Wipes                                                     No Rinse                   than SARS-
                                                                                                          (FCNR)                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      84368-1         Ethanol (Ethyl alcohol)   Urthpro         Urthtech LLC     1          Ready-to-use Hard       Healthcare;      Kills a     Hepatitis A        03/03/2020
                                                                                                         Nonporous Institutional;    harder-to-  virus
                                                                                                         (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         No Rinse                    than SARS-
                                                                                                         (FCNR)                      CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      88494-3         Quaternary ammonium;      Peak            North            1          Ready-to-use Hard      Healthcare; Kills a             Poliovirus Type 03/03/2020
                      Ethanol (Ethyl alcohol)   Disinfectant    American                                 Nonporous Institutional; harder-to-       1; Rhinovirus
                                                                Infection                                (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            141 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                Control Ltd                                                         pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      88494-4         Quaternary ammonium;       Peak           North            1          Wipe          Hard      Healthcare; Kills a        Poliovirus Type 03/03/2020
                      Ethanol (Ethyl alcohol)    Disinfectant   American                                  Nonporous Institutional; harder-to-  1; Rhinovirus
                                                 Wipes          Infection                                 (HN)      Residential kill
                                                                Control Ltd                                                        pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      9480-10         Quaternary ammonium;       Sani-Prime     Professional     3          Ready-to-use Hard      Healthcare;      Kills a     Feline             03/03/2020
                      Ethanol (Ethyl alcohol);   Germicidal     Disposables                              Nonporous Institutional    harder-to-  calicivirus
                      Isopropanol (Isopropyl     Spray          International                            (HN)                       kill
                      alcohol)                                  Inc                                                                 pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      9480-12         Quaternary ammonium;       Sani-Cloth     Professional     3          Wipe          Hard      Healthcare;     Kills a       Feline           03/03/2020
                      Ethanol (Ethyl alcohol);   Prime          Disposables                               Nonporous Institutional   harder-to-    calicivirus
                      Isopropanol (Isopropyl     Germicidal     International                             (HN)                      kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           142 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation   Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type        Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                      alcohol)                  Disposable      Inc                                                                pathogen
                                                Wipe                                                                               than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      9480-14         Hydrogen peroxide         Sani-           Professional     1          Ready-to-use Hard      Healthcare;     Kills a     Norovirus          03/03/2020
                                                HyPerCide       Disposables                              Nonporous Institutional   harder-to-
                                                Germicidal      International                            (HN)                      kill
                                                Spray           Inc                                                                pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim




www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          143 of 143
